Case 9:19-bk-11573-MB     Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30          Desc
                           Main Document    Page 1 of 47



 1 ERIC P. ISRAEL (State Bar No. 132426)
   eisrael@DanningGill.com
 2 AARON E. DE LEEST (State Bar No. 216832)
   adeleest@DanningGill.com
 3 DAMNING, GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue of the Stars, Suite 450
 4 Los Angeles, California 90067-6006
   Telephone: (310)277-0077
 5 Facsimile: (310)277-5735

 6 i Attorneys for Michael A. McConnell,
     Chapter 11 Trustee
 7

 8                          UNITED STATES BANKRUPTCY COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10                                    NORTHERN DIVISION

11

12                                             Case No.: 9:19-bk-11573-MB

13                                             Chapter 11

14                                             TRUSTEE'S NOTICE OF MOTION AND
                                               MOTION FOR ORDER AUTHORIZING
15                                             AND APPROVING INSURANCE
                                               PREMIUM FINANCE AGREEMENT;
16                                             MEMORANDUM OF POINTS AND
                                               AUTHORITIES,DECLARATION OF
17                                             MICHAEL A. MCCONNELL AND
                                               REQUEST FOR JUDICIAL NOTICE IN
18                                             SUPPORT THEREOF

19                                             Date:    January 17, 2020
                                               Time:    10:00 a.m.
20                                             Place:   Courtroom 201
                                                        1415 State Street
21                                                      Santa Barbara, California

22

23

24

25

26

27

28
     1570996.1 26932
Case 9:19-bk-11573-MB                   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                              Desc
                                         Main Document    Page 2 of 47



 1                                                       TABLE OF CONTENTS

 2                                                                                                                                               P~tgc

 3 I MEMORANDUM OF POINTS AND AUTHORITIES ..................................................................... K

 4 I. BACKGROUND FACTS ................................................................................................................8

 5              A.         The Bankruptcy Case...................................................................................................8

 6              B.         Insurance and the Premium Finance Agreement.........................................................K

 7                         1.        The Proposed Premium Financing...................................................................9

 8                         2.         Additional Protection Terms Under the PFA ................................................10

 9              C.         PRIOR FINANCING AND CASH COLLATERAL ORDERS ...............................1 1

10 II. ARGUMENT ................................................................................................................................12

11               A.        ENTERING INTO A FINANCING AGREEMENT AUTHORIZED BY
                           THE BANKRUPTCY CODE AND RULES IS IN THE BEST INTEREST
12                         OF THE ESTATE......................................................................................................12

13                         1.        The Debtor Should be Authorized to Incur Secured and Unsecured
                                     Debt from Finance Company under the PFA Pursuant § 364 .......................12
14
                                    (a)         The Secured Debt Under the PFA is Authorized by § 364(c)...........12
15
                                    (b)         The Unsecured Debt Under the PFA is Authorized by §
16                                              364(a) and (b)....................................................................................14

17                         2.        The Debtor Should Be Authorized to Provide the Requested
                                     Protections to Finance Company in the Event of a Default under the
1K                                   PFA Pursuant to Fed. R. Bankr. P. 4001(d)and § 503(b).............................15

19                                  (a)         The Finance Company's Authorization to Cancel the
                                                Insurance Policies in the Event of a Default under the PFA is
20                                              Authorized by Rule 4001(d)..............................................................15

21                                  (b)         The Finance Company's Right to Receive an Administrative
                                                Claim for Any Deficiency Under the PFA is Authorized by §
22                                              503(b).................................................................................................15

23                                  (c)         The Court Should Find that the Finance Company is a Bona
                                                Fide Lender within the Meaning of Section 364(e)........................... 16
24
                 B.        THE COURT SHOULD AUTHORIZE THE TRUSTEE TO USE CASH
25                         COLLATERAL PURSUANT TO THE SECOND BUDGET..................................17

26 III. CONCLUSION............................................................................................................................1 K

27 DECLARATION OF MICHAEL A. MCCONNELL....................................................................... 19

28 REQUEST FOR JUDICIAL NOTICE..............................................................................................24
       1570996.1 26932
                                                                            i
Case 9:19-bk-11573-MB                     Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                              Desc
                                           Main Document    Page 3 of 47



 1                                                       TABLE OF AUTHORITIES

 2                                                                                                                                                 Pa~c

 3 CASES

 4 In re AAA Produce Co.,
          58 B.R. 430,432-34(Bankr. E.D. Mo. 1986)...................................................................... 13
 5
   In re Ames Dept. Stores, Inc.,
 6         115 B.R. 34, 35-38 (Bankr. S.D.N.Y. 1990)........................................................................ 13

 7 In re Gallegos Research Group,
           193 B.R. 577(Bankr. D. Colo. 1995)................................................................................... 15
 8
   In re Gamma Fishing Co.,
 9         70 B.R. 949(Bankr. S.D. Cal. 1987).................................................................................... 16

10 In re Los Angeles Dodgers LLC,
           457 B.R. 308(Bankr. D. Del. 2011)..................................................................................... 1
11
   In re Payless Cashways, Inc.,
12         305 B.R. 303 (Bankr. W.D. Mo. 2004)................................................................................ 16

13 In re Snow Shoe Company,
           789 F.2d 1085, 1088 (4th Cir. 1986).................................................................................... 13
14
   Potter v. CNA Ins. Co.,
15         106 F.3d 829(8th Cir. 1997)................................................................................................ 16

16
     STATUTES
17
      1 1 U.S.C. § 1108............................................................................................................................... 13
18
      1 1 U.S.C. § 364(b)...................................................................................................................... 13, 14
19
      1 1 U.S.C. § 364(c)............................................................................................................................ 13
20
      1 1 U.S.C. § 503................................................................................................................................. 1 U
21
      1 1 U.S.C. § 503~b)~l)CA)............................................................................................................ 14, 15
22
      1 1 U.S.C. § 503~b)C1)CA).................................................................................................................. 16
23
      1 1 U.S.C. § 503(b)(1)........................................................................................................................ 14
24
      1 1 U.S.C. § 506(a)............................................................................................................................ l 7
25

26 OTHER AUTHORITIES

27 3 Lawrence P. King, Collier on I3ank~°zq~Ccy § 364.04 (15th ed. rev. 2016).................................... 13

28                                                                      ii
      1570996.1 26932
Case 9:19-bk-11573-MB             Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                     Desc
                                   Main Document    Page 4 of 47



 1                                            TABLE OF AUTHORITIES
                                                   (Continued)
2                                                                                                                                 Pale

3 RULES

4 Fed. R. Bankr. P. 4001(d)(3) .....................................   ................................................................ 15

 5

6

 7

 8

 9

10

11

12

13

14

15

1C

]7

18

1~ 1

2U

21

22

23

24

25

2h

27

28
       1 1570996.1 26932
                                                           iii
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                 Desc
                               Main Document    Page 5 of 47



 1          PLEASE TAKE NOTICE that on January 17, 2020, at 10:00 a.m., Michael A.

 2 McConnell, the Chapter 11 trustee (the "Trustee")for the estate of HVI Cat Canyon,Inc.(the

 3 "Debtor"), will and hereby does move (the "Motion")for an order authorizing the Trustee to enter

4 into a premium finance agreement(the "PFA") with South Bay Acceptance Corp., or another

 5 similar premium finance company (the "Finance Company"),1 pursuant to which the Trustee will

6 incur credit partially secured by a down payment and the unearned premiums held by the insurance

 7 companies whose policies are financed by the Finance Company.

 8          PLEASE TAKE FURTHER NOTICE that, in accordance with Federal Rule of

 9 Bankruptcy Procedure 4001(b)(1)(A) and (c)(1)(A), the following table summarizes the significant

10 terms of the proposed use of cash collateral and the Second Amendment to the Credit Agreement:2

11      Material Term or                      Summary of                    Location in      Location in
        Type of Provision                     Provisions)                      Loan           Proposed
12                                                                           Agreement         Interim
                                    (Nearly all of the applicable           and/or Loan         Order
]3                                 provisions were approved in the           Documents
                                     Final Order and are made
14                                   applicable to the additional
                                     advances under the Second
l5                                          Amendment)

16    Amount                      Net amount of premium after                  Page 1            N/A
                                  deposit.
17
     Interest rate                7.99%                                        Page 1            N/A
18
      Maturity date               Nine months                                  Page 1             N/A
19
     Events of default            Non-payment                                  Page 2             N/A
20
    A grant of priority or a      lien on all unearned premiums and            Page 2             N/A
21 lien on property of the        dividends which may become
    estate under § 364(c) or      payable under the policies
22 (d)

23

24
                                                                       will file a supplement to this motion
25 ~ If the Trustee obtains more favorable a quote(s), the Trustee
     and attach the proposed other agreements    ) before the hearing.  The Trustee anticipates that the
26 protections to be afforded above   will  not materially change.
     2 Because this table is provided, the Trustee requests that the Court waive the requirement in LBR
27 4001-2 that the Trustee file a separate Statement Regarding Cash Collateral or Debtor in
     Possession Financing.
i~:~
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30        Desc
                               Main Document    Page 6 of 47



 1     Material Term or                    Summary of                 Location in   Location in
       Type of Provision                   Provisions)                   Loan        Proposed
2                                                                      Agreement      Interim
                                   (Nearly all of the applicable      and/or Loan      Order
3                                 provisions were approved in the      Documents
                                    Final Order and are made
4                                   applicable to the additional
                                    advances under the Second
 5                                         Amendment)

6    The providing of            None                                        N/A       N/A
     adequate protection or
 7   priority for a claim that
     arose before the
8    commencement ofthe
     case or the use of
9    property of the estate or
     credit obtained under
10   § 364 to make cash
     payments on account of
11   the claim
12   Cross-collateralization —   None                                        N/A       N/A
     i.e., clauses that secure
13   prepetition debt by
     postpetition assets in
14   which the secured party
     would not otherwise
15   have a security interest
     by virtue of its
16   prepetition security
     agreement or applicable
17   law
18   Roll-up — i.e., provisions None                                         N/A        N!n
     deeming prepetition
19   debt to be postpetition
     debt or using
20   postpetition loans from
     a prepetition secured
21   party to pay part or all
     ofthat secured party's
22   prepetition debt, other
     than as provided in
23   § 552(b)
24   Grant a replacement lien None                                           N!n        N/A
     in an amount in excess
25   of the dollar amount of
     the lien on cash
26   collateral as of the
     petition date
27                                                                  --- __
     A determination of the      None                                        N/A        N/A
28   validit enforceabilit
                                                    3
Case 9:19-bk-11573-MB            Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30          Desc
                                  Main Document    Page 7 of 47



 1      Material Term or                      Summary of                    Location in   Location in
        Type of Provision                     Provisions)                      Loan        Proposed
2                                                                            Agreement      Interim
                                     (Nearly all of the applicable          and/or Loan      Order
3                                   provisions were approved in the          Documents
                                      Final Order and are made
4                                     applicable to the additional
                                      advances under the Second
5                                            Amendment)

6     priority, or amount of a
      claim that arose before
7     the commencement of
      the case, or of any lien
 8    security the claim

9     A waiver or                  Authority to terminate the financed         N/A           Order
      modification of Code         Insurance Policies, without requiring
10    provisions or applicable     that the Finance Company seek
      rules relating to the        relieffrom the automatic stay, in the
11    automatic stay               event of a Default on the repayment
                                   obligations.
12

13~
      Automatic relief from        Authority to terminate the financed         N/A           O~•der
14    the automatic stay upon      Insurance Policies, without requiring
      occurrence of certain        that the Finance Company seek
15    events                       relief from the automatic stay, in the
                                   event of a Default on the repayment
16                                 obligations.

17

18

19    A waiver or                None                                           N/A           N/A
      modification of   any
20    entity's authority or
      right to file a plan, seek
21    an extension of time in
      which the debtor has the
22    exclusive right to file a
      plan, request the use of
23    cash collateral under §
      363(c), or request
24    authority to obtain credit
      under § 364
25
      The establishment of          None                                        N/A           N/A
26    deadlines for filing a
      plan of reorganization,
27    for approval of a
      disclosure statement, for
28    a hearin on
                                                         4
Case 9:19-bk-11573-MB          Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30    Desc
                                Main Document    Page 8 of 47



 1     Material Term or                    Summary of               Location in   Location in
       Type of Provision                   Provisions)                 Loan        Proposed
2                                                                    Agreement      Interim
                                   (Nearly all of the applicable    and/or Loan      Order
 3                                provisions were approved in the    Documents
                                    Final Order and are made
4                                   applicable to the additional
                                    advances under the Second
 5                                         Amendment)

6    confirmation, or for
     entry of a confirmation
 7   order
 8   A waiver or                None                                   N/A           N/A
     modification of the
 9   applicability of
     nonbankruptcy law
10   relating to the perfection
     of a lien on property of
11   the estate, or on the
     foreclosure or other
12   enforcement of the lien
13   A release, waiver, or       None                                  N/A           N/A
     limitation on any claim
14   or other cause of action
     belonging to the estate
15   or the trustee, including
     any modification ofthe
16   statute of limitations or
     other deadline to
17   commence an action
18   The indemnification of       None                                  N/A           N/A
     any entity
19
     A release, waiver, or        None                                  N/A           N/A
20   limitation of any right
     under § 506(c)
21
     The granting of any lien None                                      N/A           N/A
22   on any claim or cause of
     action arising under
23   § 506(c)
24   The granting of a lien on None                                     N/A           N/A
     any claim or cause of
25   action arising under
     §§ 544, 545, 547, 548,
26   549, 553(b), 723(a), or
     724(a)
27
     With respect to a            None                                  N/A           N/A
28   rofessional fee carve
                                                    ~~
Case 9:19-bk-11573-MB           Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30             Desc
                                 Main Document    Page 9 of 47



 1      Material Term or                     Summary of                  Location in      Location in
        Type of Provision                    Provisions)                    Loan           Proposed
2                                                                         Agreement         Interim
                                    (Nearly all of the applicable        and/or Loan         Order
3                                  provisions were approved in the        Documents
                                     Final Order and are made
4                                    applicable to the additional
                                     advances under the Second
5                                           Amendment)

6    out, disparate treatment
     for professionals
7    retained by a creditors'
     committee from that
8    provided for the
     professionals retained
9    by the debtor
10   Pay down prepetition         None                                        N/A             N/A
     principal owed to a
11   creditor
12   Findings of fact on          None                                        N/A             N/A
     matters extraneous to
13   the approval process
14   Other                        None.                                       N/A             N/A

l5
1C           The Trustee reserves the right to enter into premium financing agreements in the future with
17 the Financing Company or similar premium financing companies until the time ofthe hearing on

18 this Motion. If the Trustee pursues that path, he will file a supplement to this motion and serve

19 notice thereof upon the same parties served with this motion.

20           This Motion is based upon the accompanying Memorandum of Points and Authorities, the
21 accompanying Declaration of Michael A. McConnell and the Request for Judicial Notice, the
22 papers and pleadings on file in this case, and such other evidence that may be presented to the
23 Court.
24           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-
25 1(a)(7), any opposition to the Motion must be in writing in the format required by the Local
26 Bankruptcy Rules, filed with the Clerk ofthe Court and served upon counsel for the Trustee, at
27 the address in the upper left corner ofthe face of this Notice, upon the United States Trustee,
28 1415 State Street, Suite 148, Santa Barbara, California 93101, not less than fourteen(14) days
                                                     6
Case 9:19-bk-11573-MB        Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30             Desc
                             Main Document     Page 10 of 47



 1   before the hearing. Failure to comply with this procedure may be deemed consent to the granting

 2 ofthe relief requested.

 3

 4 DATED: December~,2019                     DAMNING, GILL,ISRAEL & KRASNOFF,LLP

 5

 6                                           By:
 7                                                 AARON E. DE LEEST
                                                   Attorneys for Michael A. McConnell,
 8                                                 Chapter 11 Trustee

 9

10

11

l2

13

14

15

l6

l7

1~

19

20

21

22

23

24

25

26

27

28
                                                      7
Case 9:19-bk-11573-MB          Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                Desc
                               Main Document     Page 11 of 47



                           MEMORANDUM OF POINTS AND AUTHORITIES

2                                                      I.

3                                           BACKGROUND FACTS

4 A.        The Bankruntcv Case

 5          The Debtor is a Colorado corporation authorized to conduct business in the State of

6 California. It is the owner and operator of producing oil and gas wells in California. The wells are

 7 located in Santa Barbara County, Orange County and Kern County.

 8          On July 25, 2019,the Debtor filed a voluntary petition for relief under Chapter 11 of title 11

9 ofthe United States Code (the "Bankruptcy Code"). The case was originally filed in the Southern

10 District of New York. The case was transferred to the Northern District of Texas, and then later to

1 1 I the Central District of California.

12           On or about August 9,2019, an Official Creditor's Committee was appointed.

13           The Debtor initially operated its business as a "debtor in possession," until on or about

14 October 16, 2019, when the Court entered its Agreed Order Granting Motion for Appointment of a

15 Chapter 11 Trustee.

16           On or about October 22, 2019,the Court approved the appointment of Michael A.

17 McConnell as the Chapter 11 trustee in this case.

18

19 13.       Insurance and the Premium Finance Agreement

20           Prior to the Trustee's appointment, the Debtor's affiliate GIT,Inc.("GIT") obtained

21 insurance for the Debtor, including, but not limited to general liability, property, and workers'

22 compensation (collectively the "Insurance Policies"). The Debtor paid GIT for the cost of such

23 insurance as part of the services that GIT provided to the Debtor pursuant to the Amended and

24 Restated General &Administrative Services Agreement, purportedly entered into on August 1,

25 2009, as amended, including, most recently on July 1, 2019 (collectively the "GIT Agreements").

26           Following the Trustee's appointment, the Debtor's Insurance Policies came up for renewal

27 on December 1, 2019 and December 21, 2019, respectively, and the Trustee determined to renew

2K the policies for the Debtor directly, rather than go through GIT. That decision is part ofthe
                                                       8
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                  Desc
                              Main Document     Page 12 of 47



 1 Trustee's goal of disentangling the Debtor from its affiliates, which he anticipate will aid in the

 2 marketability of the Debtor. Contemporaneously herewith, the Trustee is filing a motion to reject

 Kl the GIT Agreements. The Insurance Policies are required by the Office of the United States

 4 Trustee and are essential to the Debtor's operations and to the preservation of its property and

 5 assets. A copy ofthe certificate of insurance for the Insurance Policies is attached as Exhibit "2"

 6 hereto.

 7           The Trustee has decided to finance the renewal premiums using an independent third party

 8 and, in order to finance the premiums due under the Insurance Policies, the Trustee hereby seeks

 9 authority to enter into a Premium Finance Agreement("PFA") with South Bay Acceptance Corp.,

10 and/or another premium finance company, on similar terms on terms(the "Finance Company"). A

1 1 ' copy of the form PFA with the Finance Company is attached as Exhibit"3" to the Trustee's

12 ~, Declaration. The attached agreement does not yet include payment of the premium for the

13 workers' compensation policy. However,the Trustee will file a supplement to this Motion, prior to

14 the hearing, with a revised PFA or separate additional PFA,on similar terms,for the workers'

15 compensation premium.

16

17           1.     The Proposed Premium Financing

18           With respect to the general liability, property, and excess liability policies3 only, the PFA

19 provides for the Trustee to borrow the funds necessary for the premiums on the following terms:

20                     Term                                            Amount

21                     Total Premiums                                        $150,976.40

22                     Cash Down Payment                                      $46,013.90

23                     Amount Financed                                       $104,962.50

24                     Finance Charge                                          $3,525.30

25                     Total of Payments                                     $108,487.80

26

27 3 A supplement will be filed prior to the hearing on the Motion with the terms relating to the PFA
   for the workers' compensation policy.
28
Case 9:19-bk-11573-MB        Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                Desc
                             Main Document     Page 13 of 47



                      Interest Rate(APR)                                        7.99%

2                     No. of Monthly Payments                                        9

3                    Payment Amount                                        $12,054.20

4
 5         2.      Additional Protection Terms Under the PFA
6           In addition to the payment terms described above, the Finance Company requires that it be
7 provided certain security interests in exchange for the PFA. Accordingly, as is customary, the PFA
8 requires that the Trustee submit a down payment(the "Down Payment")in order to secure future

9 monthly payments and that the Trustee provide the Finance Company a security interest in any and

10 all unearned premiums and dividends which may become payable under the Insurance Policies (the
1 1 "Unearned Premiums").
12          Pursuant to the terms of the PFA,attached as Exhibit "3"to the Trustee's Declaration, as
13 the Trustee understands is also customary, the Trustee is also appointing the Finance Company as
14 its attorney-in-fact with the irrevocable power to cancel the Insurance Policies and collect the

15 Unearned Premiums in the event of a default of its obligations under the PFA.
16          It is also likely, due to the Debtor's bankruptcy filing, that the Finance Company will
17 request that:(1)it be authorized to apply for the cancellation ofthe financed Insurance Policies and

18 obtain the return ofthe Unearned Premiums, in the event of a default(as set forth in more detail in
19 the PFA)of any installment due under the PFA ("Default"), without further Court order or lifting

20 ofthe automatic stay, to the extent permitted under applicable law; and (2)that any deficiency
21 balance remaining under the PFA attributable to a Default, after application of the Unearned
22 Premiums and Down Payment, be allowed in this case as an administrative expense against the
23 Debtor's estate, under Bankruptcy Code section 503. The Trustee does not oppose these terms and
24 seeks Court approval thereof as part of this Motion.
25          The Trustee believes that these the above terms and the terms ofthe PFA are commercially
26 fair and reasonable including the granting of a lien on the Insurance Policies to the Finance
27 Company. The estate is required to maintain adequate insurance coverage and, without it, would

28 be forced to cease operations. The Trustee is informed and believes that the Debtor's affiliate, GIT,
                                                    10
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                Desc
                              Main Document     Page 14 of 47



 1   may have in previous years financed the Debtor's insurance policies, which the Debtor paid for

2 monthly to GIT. The Trustee is also informed and believes that such financing for large annual

 3 insurance premiums is not unusual.

 4          The Trustee submits that authorization ofthe PFA will ensure that the Debtor can continue

 5 necessary operations, and will not prejudice the legitimate interests of creditors and other parties in

6 interest, including Debtor's secured creditors. The Trustee respectfully requests that the Court

 7 enter the order approving the PFA,substantially in the form of Exhibit "1"to the Trustee's

 8 Declaration.

 9

10 C.       PRIOR FINANCING AND CASH COLLATERAL ORDERS

11          Pursuant to the Court's Final Orderfor Emergency Priming and Superpriority Financing

12 and Consensual Use ofCash Collateral by the Chapter 11 Trustee (docket no. 572)(the "Final

13 Order"), entered on or about November 27, 2019, the Trustee was authorized, pursuant to the terms

14 ofthe Final Order and a written loan facility set forth in a written credit agreement(the "Credit

15 Agreement"), to borrow funds from UBS AG,Stamford Branch("UBS AG,Stamford") and use

16 the cash collateral ofthe Debtor's existing senior secured lender, UBS AG,London Branch("UBS

17 AG,London"), among others. UBS AG,Stamford and UBS AG,London, are, taken together,

18 referred to herein as "UBS."Pursuant to the Final Order, to secure its new advances, UBS was

19 granted a Superpriority administrative expense claim and priming lien on all assets ofthe Debtor's

20 estate, both existing and future acquired assets, including lien on certain avoidance actions, but

21 junior to ad valorem tax lien of Santa Barbara County to the extent provided in the Final Order.

22          Thereafter, on or about December 20, 2019(docket no. 650), the Court entered an order

23 authorizing the Trustee's continued postpetition borrowing and use of cash collateral on the same

24 terms as set forth in the Final Order, on an interim basis, in accordance with the Trustee's proposed

25 budget that is attached as Exhibit "4" to the Trustee's Declaration (the "Second Budget").

26           The Second Budget did not expressly include a line item for paying the Down Payment for

27 the Insurance Premiums or the payments to the Finance Company. However, there is room in the

28 unallocated portion of the Second Budget to cover the Down Payment and monthly payments.
                                                   11
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                    Desc
                              Main Document     Page 15 of 47



 1          The Trustee has requested permission from UBS to use unallocated funds to pay the Down

 2 Payment and monthly payments for the Insurance Premiums, and for its consent to grant the

 3 Finance Company a first lien on the Unearned Premiums and Down Payment.

 4

 5                                                     II.

 6                                               ARGUMENT

 7 ' A.     ENTERING INTO A FINANCING AGREEMENT AUTHORIZED BY THE

 8          BANKRUPTCY CODE AND RULES IS IN THE BEST INTEREST OF THE

 9          ESTATE

10          The Trustee requires insurance in order to operate the Debtor's business. The Insurance

1 1 Policies at issues are for the Debtor's general liability, property, excess liability and workers'

12 compensation. The maintenance of these Insurance Policies is necessary for the Debtor's ongoing

13 business operations, and pursuant to the Notice of Requirements for Chapter 11 Debtors in

14 Possession promulgated by the Office ofthe United States Trustee (the "UST Guidelines").

15

16          1.      The Debtor Should be Authorized to Incur Secured and Unsecured Debt from

17                  Finance Company under the PFA Pursuant ~ 364

18                 (a)      The Secured Debt Under the PFA is Authorized by & 364(c)

19          The aggregate annual premiums for the general liability, property, and excess liability

20 policies total $150,976.40. The Trustee has not yet received the final quote for the workers'

21   compensation policy. The Trustee does not believe that it would be prudent to pay the full amount

22 of these premiums, in cash, at this time. To the contrary, the Trustee believes as a matter of

23 business judgment that he should finance a substantial portion ofthese premiums. Accordingly, the

24 Trustee seeks to enter into the PFA, which provides for certain security interests to be granted to

25 the Finance Company in the Unearned Premiums and Down Payment.

26           Sections 364(c) provides, in pertinent part, that

27          (c)If the trustee is unable to obtain unsecured credit allowable under section
             503(b)(1) ofthis title as an administrative expense, the court, after notice and a
28           hearing, may authorize the obtaining of credit or the incurring of debt-
                                                        12
Case 9:19-bk-11573-MB        Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                Desc
                             Main Document     Page 16 of 47



                  (1) with priority over any or all administrative expenses ofthe kind specified
                  in section 503(b) or 507(b) ofthis title; [or]
2
                  (2)secured by a lien on property of the estate that is not otherwise subject to
3                 a lien....

4 ~ 11 U.S.C. § 364(c).

5          Courts have uniformly recognized that a debtor (or trustee) may,in the exercise of business

6 judgment, incur secured debt where the debtor has been unable to obtain unsecured credit and the

 7 borrowing is in the best interest ofthe estate. See, e.g., In re Snow Shoe Company,789 F.2d 1085,

 8 1088 (4th Cir. 1986);In re Ames Dept. Stores, Inc., 115 B.R. 34, 35-38(Bankr. S.D.N.Y. 1990);

 9 In re AAA Produce Co., 58 B.R. 430,432-34(Bankr. E.D. Mo. 1986). See also 3 Lawrence P.

10 King, Collier on Bankruptcy § 364.04(15th ed. rev. 2016).4 The power of the debtor in possession

1 1 to incur secured debt follows necessarily from the general power of the debtor in possession to

12 operate its business in the exercise of its business judgment. See 11 U.S.C. § 1108; Ames Dept,

1 3 Stores, 115 B.R. at 37-38. Without the ability to incur secured debt, the debtor in possession would

14 be placed at a significant competitive disadvantage and its efforts to reorganize could be seriously

15 impaired.

16          The extension of secured credit is authorized by Section 364(c). The Trustee has

17 determined that he is unable to obtain fully unsecured credit for the purposes of premium financing.

18 The Finance Company requires certain financial protections, as is the standard practice among

19 companies providing premium finance loans, including a security interest in the Unearned

20 Premiums.

21

22

23
   4 Id.("Some courts apply athree-part test to assess [trustee or] debtor in possession financing
24 requests under section 364(c), requiring a showing that(1)the debtor cannot obtain credit
   unsecured or without superpriority status under section 364(b),(2)the credit transactions are
25 necessary to preserve assets of the estate and (3)the terms of the transactions are fair, reasonable
   and adequate, given the circumstances ofthe [] borrower and the proposed lender.")(citing In re
26 Los Angeles Dodgers LLC,457 B.R. 308, 312-13(Bankr. D. Del. 2011)). Here, as demonstrated,
   unsecured or non-superpriority lending is unavailable, the transaction is necessary to maintain the
27 Debtor's business as a going concern, and the transaction is fair and reasonable, satisfying the three
   factors.
28
                                                     13
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30               Desc
                              Main Document     Page 17 of 47



                   (b)     The Unsecured Debt Under the PFA is Authorized by ~ 364(a) and (b)

2           In addition to granting the Finance Company certain postpetition security interests, the

 3 Trustee requests authority to incur unsecured debt as an administrative expense to the Finance

4 Company for any remaining amounts due under the PFA as set forth above.

 5          Section 364(a) and (b) provides, in pertinent part, that:

 6         (a)If the trustee is authorized to operate the business of the debtor under
            section...1108...of thfstitle, unless the court orders otherwise, the trustee may
 7          obtain unsecured credit and incur unsecured debt in the ordinary course of business
            allowable under section 503(b)(1)of this title as an administrative expense.

           (b) The court, after notice and hearing, may authorize the trustee to obtain unsecured
            credit or to incur unsecured debt other than under subsection (a)ofthis section,
            allowable under section 503(b)(1) of this title as an administrative expense.
10

1 1 ~ 11 U.S.C. § 364(a) and (b).

12          Bankruptcy Code Section 503(b)(1)(A) provides, in pertinent part, that: "After notice and

13 ~ hearing, there shall be allowed, administrative expenses ... including ...the actual, necessary

14 costs and expenses of preserving the estate." 11 U.S.C. § 503(b)(1)(A).

15          The incurrence of unsecured debt is directly authorized by § 364. The Trustee believes that

16~ the estate's incurrence of unsecured debt in connection with the PFA is in the ordinary course of

17 the Debtor's business and is allowable under § 503(b)(1) as an administrative expense, as set forth

18 more fully below.

19          Therefore, because entry into the PFA is in the ordinary course of business, the Trustee

20 should be allowed to incur the unsecured debt under the PFA without the necessity of Court order

21   pursuant to Bankruptcy Code Section 364(a). Moreover, even if this Court were to determine that

22 the incurrence of unsecured debt in connection with the PFA would not be in the ordinary course of

23 the Debtor's business, the Trustee requests that the Court approve the incurrence of such unsecured

24 debt pursuant to Section 364(b), as the maintenance of the Insurance Policies clearly provide the

25 requisite benefit to the estate under Section 503(b)(1) as the Trustee cannot operate the Debtor's

26 business without insurance.

27

28
                                                       14
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                Desc
                              Main Document     Page 18 of 47



             2.     The Debtor Should Be Authorized to Provide the Requested Protections to

 2                  Finance Comuany in the Event of a Default under the PFA Pursuant to Fed. R.

 3                  Bankr. P. 4001(d) and & 503(b)

 4                 (a)      The Finance Company's Authorization to Cancel the Insurance Policies

 5                          in the Event of a Default under the PFA is Authorized by Rule 4001(d)

 6           In addition to the approval ofthe incurrence of secured and unsecured debt in connection

 7 with the PFA,the Trustee requests that the Court grant the Finance Company the authority to

 8 terminate the financed Insurance Policies, without requiring that the Finance Company seek relief

 9 from the automatic stay, in the event of a Default on the repayment obligations under the PFA.

10 Although the Bankruptcy Code does not expressly refer to agreements relating to relief from the

1 1 automatic stay,"[t]hese types of agreements are subject to Fed. R. Bankr. P. 4001(d)(3) which by

12 its express terms authorizes a bankruptcy court to approve or disapprove such agreements in the

13 absence of an objection," or to hold a hearing to consider such agreement if an objection is filed.

14 In re Gallegos Research Group, 193 B.R. 577, 583 (Bankr. D. Colo. 1995); Fed. R. Bankr. P.

15 4001(d). Therefore, the Bankruptcy Rules clearly contemplate the Court's consideration of such

16 relief.

17           This form of relief is commonly included in relation to the extension of credit to a debtor or

18 estate and is in the best interest ofthe estate for the reasons outlined above.

19

20                 (b)      The Finance Company's Right to Receive an Administrative Claim for

21                          Any Deficiency Under the PFA is Authorized by ~ 503(b)

22           The Trustee also requests that any deficiency balance remaining under the PFA, after

23 application of the Unearned Premiums and down payment, be allowed in this case as an

24 administrative expense against the Debtor's estate under Section 503(b)(1)(A) ofthe Bankruptcy

25 Code.

26           Maintenance of the Insurance Policies is a necessary cost of preserving the estate, and is

27 required by the UST Guidelines. Courts have recognized that the maintenance ofinsurance

28 required for the operation of a business is an actual, necessary cost of preserving a debtor's estate,
                                                      15
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                 Desc
                              Main Document     Page 19 of 47



     and debt incurred in connection with such policies is therefore entitled to administrative priority for

 2 such premiums. See, e.g., In re Payless Cashways, Inc., 305 B.R. 303, 308(Bankr. W.D. Mo.

 3 2004)(providing insurance coverage postpetition entitles the insurer to an administrative expense

 4 claim). This is the case, even where such insurance policies are merely a continuation of policies

 5 entered into prior to the petition date, to the extent such insurance policies provide benefit to the

 6 debtor during the postpetition period. In Potter v. CNA Ins. Co., 106 F.3d 829, 832(8th Cir. 1997),

 7 the Eighth Circuit stated that:

 8          [A]dministrative priority is limited to transactions with the debtor in possession. But
            in our view the absence of a `positive post-petition act' by [the trustee or debtor in
 9          possession] does not make the continued [insurance] coverage apre-petition claim.
            [The] debtor in possession could have terminated the insurance ...[but] did not do
10          so and thereby obtained an insurance product essential to its post-petition
            operations. In these circumstances,[the insurer] is entitled to administrative expense
11          priority for the pro rata share ofthe premium, during the period in which the estate
            received benefits from the [insurance] contract").
12

13 Potter, 106 F.3d 832. See also In re Gamma Fishing Co., 70 B.R. 949, 955 (Bankr. S.D. Cal.

14 1987)(a debtor receiving necessary benefits from a prepetition executory insurance contract must

15 accord the non-debtor party an administrative expense priority for the pro rata share ofthe

16 premium, during the period in which the estate received benefits from the contract). Entitlement to

17 an administrative expense claim is even stronger here, where the Insurance Policies are renewed

18 postpetition.

19           Therefore, any deficiency under the PFA should be allowed by this Court as an

20 administrative expense pursuant to § 503(b)(1)(A).

21

22                 (c)      The Court Should Find that the Finance Company is a Bona Fide

23                          Lender within the Meaning of Section 364(e).

24           The Finance Company is a third-party finance company. The Trustee is not aware of any

25 relationship between the Debtor and the Finance Company, and the Trustee has no relationship

26 with the Finance Company. The PFA was obtained at arm's length and through an insurance

27 broker, Finding that the Finance Company is a good faith lender within the meaning of § 364(e)

28
                                                        16
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                 Desc
                              Main Document     Page 20 of 47



 1 '~, will afford protection to the Finance Company and the Trustee in the event that there is an appeal.

 2 The Trustee respectfully requests that the Court make that finding.

 3

 4 B.       THE COURT SHOULD AUTHORIZE THE TRUSTEE TO USE CAS~I

 5          COLLATERAL PURSUANT TO THE SECOND BUDGET

 6          As set forth above, the Court previously authorized the Trustee to use cash collateral

 7 ~ including, most recently, on an interim basis, within the limits ofthe Second Budget. The Second

 8 Budget has sufficient room in the operating expense category to provide for payment ofthe Down

 9 Payment and monthly payments to the Finance Company. To the extent necessary, the Trustee

10 requests that he be permitted to use cash collateral so that he may make the Down Payment and

11   monthly payments for the PFA under the Second Budget. UBS,and other secured creditors, are

12 adequately protected by the liens previously granted by the Court in the Final Order, further interim

13 order, and the preservation of the estate's assets and the business as an ongoing concern. In

14 addition, the Trustee has requested UBS' consent. The Debtor's junior secured creditors are not

15 entitled to adequate protection because their secured liens are "out ofthe money" in light ofthe $50

16 to $75 million valuation of the Debtor's assets and are entirely unsecured pursuant to 11 U.S.C. §

17 506(a). The counties (i.e., Santa Baxbara, Orange and Kern Counties) real property tax liens are

18 entirely unaffected because their liens do not attach to the Down Payment and Unearned Premiums.

19

20

21

22

23

24

25

2C

27

~I
                                                       17
Case 9:19-bk-11573-MB       Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                 Desc
                            Main Document     Page 21 of 47



 1                                                   III.

2                                            CONCLUSION

3          For the foregoing reasons, the Trustee respectfully requests that the Court enter the order,

4 substantially in the form of Exhibit "1" to the Trustee's Declaration, authorizing and approving the

 5 Trustee to enter into one or more PFAs with the Finance Company, as well as the other relief
6 provided for therein. The Trustee also requests such further relief as the Court deems just and

7 proper.
 8

 9 DATED: December Z~ , 2019                   DAMNING,GILL,ISRAEL & KRASNOFF,LLP

10

                                               By:
l2                                                   AARON E. DE LEEST
                                                     Attorneys for Michael A. McConnell,
13                                                   Chapter 11 Trustee
14
l5
16
17

18
19

20
21
22
23 '

24
25

26
27
28
                                                      18
Case 9:19-bk-11573-MB          Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                  Desc
                               Main Document     Page 22 of 47



                            DECLARATION OF MICHAEL A. MCCONNELL

 2          I, Michael A. McConnell, declare as follows:

 3          1.      I am over eighteen years of age, and I have personal knowledge ofthe facts in this

 4 declaration and, if called as a witness, could testify competently that the facts stated in this

 5 ~ declaration are true and correct to the best of my knowledge and information.

 6          2.      I am the Chapter 11 Trustee ofthe Bankruptcy Estate of HVI Cat Canyon, Inc.(the

 7 ~ "Debtor").

 8          3.      The Debtor is a Colorado corporation authorized to conduct business in the state of

 9 California. It is the owner and operator of producing oil and gas interests in California. The wells

10 are located in Santa Barbara County, Orange County, and Kern County.

11          4.      On or about October 22, 2019,the Court approved my appointment as the Chapter

12 1 1 trustee in this case.

13          5.      Prior to my appointment, the Debtor's affiliate GIT,Inc.("GIT") obtained insurance

14 ~ for the Debtor, including, but not limited to general liability, property, excess liability, and

15 workers' compensation (collectively the "Insurance Policies").

16          6.      The Debtor paid GIT for the cost of such insurance as part of the services that GIT

17 provided to the Debtor pursuant to the Amended and Restated General &Administrative Services

18 Agreement, purportedly entered into on August 1, 2009, as amended, including, most recently on

19 July 1, 2019.

20          7.       Following my appointment, the Debtor's Insurance Policies came up for renewal on

21 December 1, 2019 and December 21, 2019, respectively, and I determined to renew the policies for

22 the Debtor directly, rather than go through GIT. The Insurance Policies are required by the Office

23 of the United States Trustee and are essential to the Debtor's operations and to the preservation of

24 its property and assets. A copy of the certificate ofinsurance for the Insurance Policies is attached

25 as Exhibit "2" hereto.

26           8.      I have decided to finance the renewal premiums using an independent third party

27 and, in order to finance the premiums due under the Insurance Policies, I believe, in my business

28 judgement,that I must seek authority to enter into a Premium Finance Agreement("PFA") with
                                                    19
Case 9:19-bk-11573-MB        Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                   Desc
                             Main Document     Page 23 of 47



 1 South Bay Acceptance Corp., and/or another premium finance company, on similar terms on terms

2 (the "Finance Company"). A copy ofthe form PFA with the Finance Company is attached as

3 Exhibit "3" hereto. The attached agreement does not yet include payment ofthe premium for the

4 workers' compensation policy. However,I will file a supplement to this Motion, prior to the

 5 hearing, with a revised PFA or separate additional PFAs, on similar terms, for the workers'

6 compensation premium.

 7         9.      With respect to the general liability, property, and excess liability policies, only, the

 8 PFA provides for the estate to borrow the funds necessary for the premiums on the following terms:

 9
                     Term                                             Amount
10
                     Total Premiums                                         $150,976.40
11
                     Cash Down Payment                                       $46,013.90
12
                      Amount Financed                                       $104,962.50
13
                     Finance Charge                                            $3,525.30
14
                     Total ofPayments                                       $108,487.80
15
                     Interest Rate(APR)                                            7.99%
16
                      No. of Monthly Payments                                           9
17
                     Payment Amount                                           $12,054.20
18

19

20          10.    In addition to the payment terms described above, the Finance Company may

21 require that it be provided certain security interests in exchange for the PFA. Accordingly, the PFA

22 requires that the Debtor submit a down payment(the "Down Payment")in order to secure future

23 monthly payments and that the Debtor provide the Finance Company a security interest in any and

24 all unearned premiums and dividends which may become payable under the Insurance Policies (the

25 "Unearned Premiums").

26          1 1.   Pursuant to the terms of the PFA,the Finance Company is also being appointed as

27 an attorney-in-fact with the irrevocable power to cancel the Insurance Policies and collect the

28 Unearned Premiums in the event of a default of its obligations under the PFA.
                                                   20
Case 9:19-bk-11573-MB         Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                Desc
                              Main Document     Page 24 of 47



 1          12.    It is also likely, due to the Debtor's bankruptcy filing, that the Finance Company

 2 will request that:(1)it be authorized to apply for the cancellation of the financed Insurance Policies

 3 and obtain the return ofthe Unearned Premiums, in the event of a default(as set forth in more

 4 detail in the PFA)of any installment due under the PFA ("Default"), without further Court order or

 5 ' lifting of the automatic stay, to the extent permitted under applicable law; and (2)that any

 6 deficiency balance remaining under the PFA attributable to a Default, after application ofthe

 7 Unearned Premiums and Down Payment, be allowed in this case as an administrative expense

 8 against the Debtor's estate, under Bankruptcy Code section 503. I do not oppose these terms and

 9 seeks Court approval thereof as part of the underlying motion.

10          13.     I believe that these terms and the terms of the PFA are commercially fair and

1 1 reasonable including the granting of a lien on the Insurance Policies to the Finance Company. I

12 have been unable to obtain unsecured credit to fund the Insurance Policies and believe the terms in

13 the PFA are reasonable. I am informed and believe that such premium financing is not unusual.

14          14.     Furthermore, the estate is required to maintain adequate insurance coverage and,

15 without it, I would be forced to cease operations of the Debtor. I am informed and believe that the

16 Debtor's affiliate, GIT, may have in previous years financed the Debtor's insurance policies, which

17 the Debtor paid for monthly to GIT.

18          15.     I submit that authorization ofthe PFA or PFAs on similar terms will ensure that the

19 Debtor can continue necessary operations, and will not prejudice the legitimate interests of

20 creditors and other parties in interest, including Debtor's secured creditors.

21           16.    I am not aware of any relationship between the Debtor and the Finance Company,

22 and I have no relationship with the Finance Company. The PFA was obtained at arm's length and

23 through an insurance broker. I believe that it is appropriate for the Court to find that FIRST are

24 good faith lenders within the meaning of 11 U.S.C. § 364(e).

25           17.    Finally, I was previously authorized to use cash collateral including, in the Court's

26 Final Orderfor Emergency Priming and Superpriority Financing and Consensual Use ofCash

27 Collateral by the Chapter I1 Trustee (docket no. 572)(the "Final Order"), entered on or about

28 November 27, 2019, and, again, on an interim basis, in the Court's Interim Order Approving
                                                  21
Case 9:19-bk-11573-MB        Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                  Desc
                             Main Document     Page 25 of 47



 1 Second Amendment to the Credit Agreement(docket no. 650), entered on or about December 20,

 2 2019, within the limits ofthe Second Budget. A true and correct copy ofthe Second Budget

 3 approved by the Court on an interim basis is attached as Exhibit"4" hereto.

 4          18.    The Second Budget did not expressly include a line item for paying the Down

 5 Payment for the Insurance Premiums or the payments to the Finance Company. However, I believe

 6 there is room in the unallocated portion ofthe Second Budget to cover the Down Payment and

 7 monthly payments.

 8          19.     I have requested permission from the Debtor's senior secured lender and

 9 postpetition lender, UBS,to use unallocated funds in the Second Budget to pay the Down Payment

10 and monthly payments for the Insurance Premiums, and for its consent to grant the Finance

1 1 Company a first lien on the Unearned Premiums and Down Payment. Pursuant to the Final Order

12 UBS was granted a Superpriority administrative expense claim and priming lien to secure the new

13 advances on all assets existing and future acquired ofthe Debtor's estate, including lien on certain

14 avoidance actions, but junior to ad valorem tax lien of Santa Barbara County to the extent provided

15 in the Final Order.

16          20.    To the extent necessary, I request that I be permitted to use cash collateral so that I

17 may pay the Down Payment and monthly payments for the PFA under the Second Budget. I

18 believe that UBS, and other secured creditors, are adequately protected by the liens previously

19 granted by the Court in the Final Order, further interim order, and the preservation ofthe estate's

20 assets and the business as an ongoing concern. I do not believe that the Debtor's junior secured

21 creditors are entitled to adequate protection because their secured liens are "out of the money" in

22 light ofthe $50 to $75 million valuation ofthe Debtor's assets and are entirely unsecured pursuant

23 to 11 U.S.C. § 506(a).

24 ///

25 ///

26 ///

27 ///

28 I ///
                                                      22
Case 9:19-bk-11573-MB                Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                 Desc
                                     Main Document     Page 26 of 47



                                                                                         r 11 trustee, I
1             21.         Based on my business judgment and prior experience as a chapte
                                                                       circum        stances, and respectfully
2 believe that entry into a PPA is necessary and appropriate under the

3 request that I may do so.

4
                                                                                            the foregoing is
5             I declare under penalty of perjury under the laws of the United States that
                                                                belief.
6 true and correct to the best of my knowledge, information and
                                      da.---.
7         Executed on December,2019 at Fort Worth, Texas.

8

9

10

11                                                         MICHAEL A.

12 I

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       1 570900.1 26932                                             23
Case 9:19-bk-11573-MB            Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30             Desc
                                 Main Document     Page 27 of 47



 1                                  REQUEST FOR JUDICIAL NOTICE

 2           Michael A. McConnell, the Chapter 11 trustee (the "Trustee")for the estate of HVI Cat

 3 Canyon, Inc.(the "Debtor"), requests that the Court take judicial notice ofthe following:

 4           1.     On July 25, 2019, the Debtor filed a voluntary petition for relief under Chapter 11 of

 5 title 11 ofthe United States Code.

 6           2.     The Debtor filed its petition in the Southern District of New York. The case was

 7 transferred to the Northern District of Texas, and then later to the Central District of California.

 8           3.     The Debtor initially operated its business as a "debtor in possession."

 9           4.     On or about August 9, 2019, an Official Creditor's Committee was appointed.

10           5.     On or about September 9, 2019, the Debtor filed its schedule G (docket no. 171),

11   which

12           6.     On or about October 16, 2019, the Court entered its Agreed Order Granting Motion

13 for Appointment of a Chapter 11 Trustee.

14           7.     On or about October 22, 2019, the Court approved the appointment of Michael A.

1 5 McConnell as the Chapter 11 trustee in this case.

16           8.     On or about November 27,2019, the Court entered its Final Orderfor Emergency

l 7 Priming and Superpriority Financing and Consensual Use ofCash Collateral by the Chapter 11

18 Trustee (docket no. 572).

]9           9.     On or about December 20, 2019, the Court entered its Interim Order Approving

20 Second Amendment to the Credit Agreement(docket no. 650).

21
                             C
22 DATED: December Z ,2019                      DAMNING,GILL,ISRAEL & KRASNOFF,LLP

23

24                                              By:
25                                                    AARON E. E LEEST
                                                      Attorneys for Michael A. McConnell,
26                                                    Chapter 11 Trustee
27

28
                                                       24
Case 9:19-bk-11573-MB   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30   Desc
                        Main Document     Page 28 of 47




                               EXHIBIT 1
Case 9:19-bk-11573-MB             Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30              Desc
                                  Main Document     Page 29 of 47



1 ERIC P. ISRAEL (State Bar No. 132426)
  eisrael@DanningGill.com
2 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@DanningGill.com
3 DAMNING,GILL,ISRAEL & KRASNOFF,LLP
  1901 Avenue of the Stars, Suite 450
4 Los Angeles, California 90067-6006
  Telephone: (310)277-0077
5 Facsimile: (310)277-5735

6 Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
7

 8                                 UNITED STATES BANKRUPTCY COURT

9                                   CENTRAL DISTRICT OF CALIFORNIA

10                                           NORTHERN DIVISION

11                                                         Case No.: 9:19-bk-11573-MB

12                                                         Chapter 11

13                                                         ORDER GRANTING TRUSTEE'S
                                                           MOTION FOR ORDER AUTHORIZING
14                                                         AND APPROVING INSURANCE
                                                           PREMIUM FINANCE AGREEMENT
15
                                                           Date:    January 17, 2020
16                                                         Time:    10:00 a.m.
                                                           Place:   Courtroom 201
17                                                                  1415 State Street
                                                                    Santa Barbara, California
18

19
                 On January 17, 2020, at 10:00 a.m., there came before the Court for hearing the motion
20
     (docket no.~(the "Motion")filed by Michael A. McConnell, the Chapter 11 trustee (the
21
       "Trustee") for the estate of HVI Cat Canyon, Inc.(the "Debtor"), for an order authorizing the
22
       Trustee to enter into a premium finance agreement(the "PFA")with South Bay Acceptance Corp.,
23
       or similar premium finance company (the "Finance Company").
24 I
                 Eric P. Israel of banning, Gill, Israel &Krasnoff, LLP appeared on behalf of the Trustee.
25
       Other appearances were as noted on the record.
26
                 The Court having read and considered the Motion and all papers filed in support thereof,
27
       having found that notice ofthe Motion was adequate and proper, and good cause appearing, it is
28

        1 570997.1 26932                    O 2~          1
                                                                 ~~~
Case 9:19-bk-11573-MB                 Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30              Desc
                                      Main Document     Page 30 of 47



               ORDERED THAT:

 2             1.        The Motion is granted in its entirety.

 3             2.        Without limiting the generality of the foregoing:

 4                       a.     The Trustee, solely in his capacity as the Trustee for the Debtor's estate, is

 5 authorized to:

 6                              i.       enter into the PFA or PFAs, substantially similar to the form

 7 ~ attached as Exhibit"2" to the Motion;

 8                              ii.      grant the Finance Company or their successors or assigns a first

 9 1 priority lien on and security interest in the down payment and unearned premiums as described in

l0 the PFA;

11 I                            iii.     timely make all payments due under the PFA.

12                       b.     The lien granted to the Finance Company in the down payment and unearned

13 premiums is senior to the lien of any other secured parties in this case in the down payment and

14 unearned premiums.

15                       c.     If additional premiums become due to insurance companies under the

16 policies financed under the PFA,the Trustee, or any successor trustee, and the Finance Company

17 or their successors or assigns are authorized to modify the PFA as necessary to pay the additional

18 premiums without the necessity offurther hearing or order of this Court.

19                       d.     In the event that the Trustee does not make any ofthe payments under this

20 order or the PFA as they become due, the automatic stay shall automatically be lifted to enable the

21 Finance Company and/or any insurance companies providing the protection under the Insurance

22 Policies, to take all steps necessary and appropriate to cancel the Insurance Policies, collect the

23 collateral and apply such collateral to the indebtedness owed to the Finance Company.

24                       e.     In the event that returned or unearned premiums or other amounts due under

25 the Insurance Policies are insufficient to pay the total amount owing to the Finance Company, any

26 remaining amount owing to the Finance Company, shall be an allowed claim in this case with

27 priority as an administrative expense pursuant to Section 503(b)(1) of the Bankruptcy Code.

28

       1570997.1 26932                                      2
                                             0~?~,
Case 9:19-bk-11573-MB             Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30               Desc
                                  Main Document     Page 31 of 47



 1                      f.     The PFA and the liens and any security interests in the down payment and

 2 unearned premiums granted pursuant hereto shall continue in full force and effect, and the

 3 indebtedness due under the PFA shall remain due and owing from the Debtor notwithstanding:(i)

 4 the dismissal or closure ofthis bankruptcy, or (ii) the confirmation of a plan of reorganization.

 5            3.        The Court finds that the indebtedness incurred and lien afforded to secure that

 6 indebtedness, have been obtained in good faith within the meaning of Section 364(e)ofthe

 7 Bankruptcy Code.

 8                                                      ####

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1 570997.1 26932
Case 9:19-bk-11573-MB   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30   Desc
                        Main Document     Page 32 of 47




                                EXHIBIT 2
                Case 9:19-bk-11573-MB                             Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                                                 Desc
                                                                  Main Document     Page 33 of 47
                                                                                                                                                                              DATE(MMlDWYYYY~
       '~ 3C

A~~'Rf
 ~
  ....~~. '                              CERTIF'1CATE tJF LIABILITY iNSUR.A~NCE                                                                                                   ~~~g~Zp~g
                                                                                                              UPON TWE CERT#FICATE HOLDER. THfS
  THIS CERTIFICATE IS ISSUED AS A MATTER OF INFdRMATiON ONLY AND CONFERS t~0 RIGHTS
                                                                      AMEND,    EXTEND     DR  ALTER  THE  COVERAGE       AFFORDED BY 1'H~ POLICIES
  C~RTIFICATf DDES NOT AFFIRMATIVELY UR NEGATIVELY
                                                                                                             THE ISSUING IM1{SURER(S), AUTHOR[ZED
  BELQW. TH15 CERTIFICATE OF INSURANCE dOES NOT GONS7ITUTE A CdNTRACT BETWEEN
  REPRESENTATIVE OR PRODUCER, AND ~'HE CERTIFICATE HdLDER.
                                                                                                    endorsed. If SUBROGATION IS WAIVED, subject to
  IMPORTANT: If the certificate holder is an ADDITIQNAL INSURED, the polfcy(ies) must be
  the terms  and condftions   of the policy, certain policies may require an ertdorsemant.   A statement on this certificate does not confer rights to the
  certificate holder in lieu of such endorsement    s).
                                                                                GONTA T Robert Burns
PRODUCER                                                                        NAME:
                                                                                ~~ONE        951-538-0227                      ' F'`~    888-231-1392_ _ _ ____
l~MA Insurance Services                                                        _fALG..NQ.~U~     ___.                   _~ '_.LNCNoli~_._~_._. _
                                                                                E'"~^~~    RQBERTRURN    S@R[3RISK.C    UM                                    _.
8300 Utica Ave Suite 993                                                        ADDRESS:
                                                                                                                       IN9URER(S)AFFORDINGCOVERAGE                                       _.__NAICK __
                                                                                                                                                                                           38970
 Rancho Cucamonga                                                              CA 91730            ~NsuReRa~ Markel International Ins. Co.
                                                                                                                                                                                           38970
~Ns~~Reo                                                                                           ~NsuHeas: ~~rkel lntematlonal lns.Gq
                                                                                                                                  8Y LIOyCI'S                                       ~ /~~ 122Ud~
            HVI CAT Canyon, Inc.                                                                   INSURER_C__U(1f~BlW(lfBCS                                           ----
                                                                                                                                                                                            _.
                                                                                                                                                                                    ~      35076
            261 T Claris Ave                                                                       ~NsuRerx o ; State Compensation Insurance fund

                    Santa Maria                                                CA 93455           I INSURER f:                                                                      I                        ~
                                                  C:FRTIFII'ATF NtIMRFR~                              RFVISIbN NUM6ER~
CC)VFRAC~FS
                                                        LISTED CiELOW HAVE BEEN  ISSUED TO THE INSURED  Nf1MFD AEiOVG FOR THE POLICY PER10D
  THIS IS TO CERTIFY THAT 7HE POLICIES OF INSURANf.E
                                                                                              OTHER DOGUMENF WITH RESPECT TO WHICH THIS
  ItV~ICATED. NOTWITH5TANDING ANY REQUIREMENT, TERM OR CONDITION (~F ANY CONTRACT OR
                                                                                            DESCRIBED HEREIN I5 SUBJECT 70 ALL THE TERMS,
  CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY 7H~ PgLICIES
                              OF SUCI~I POLICIES. LIMITS SH04VN MAY HAVE BEEPd REDUCED BY PAIb CLAIMS.
  EXCLUSIONS AND CONDITIONS._......_._._—.-
                                                          ADDL SUBR            .~. . .-.'                    .POLICY EFF ~    POLICY FXP ~~                         uM17S
INSR           --.... ~Yt'E OF INSURANCE                                                                      MM/DDIYYY       MMlD0/YYYY
l7R                                                                               POLICY NUMBER
           GENERAL LIA81lI7Y
                                                                                                                                          ~ UGH GCCUfiRENCE              $ ~ ,OOO,OOO
                                                                                                                                            DAMAGE ~O REN7E0             ~ 1,~Q~,D~Q
                                                                                                                                         . PREMISE., tEa oc~rrence)_,_       __.__
                            .... ~fA01LITY
       X (;OMMERL'IAL GENEFtAt
       --                                                                                                                                                                   3 1 ~,~~~
                                                                                                                                             MFD FXP(Any one person)
           _) CLAIMSddADE ~Ot;CUR
                                                                          JCGL109324-D1                      32lC11/2099 12/01/2020          pERSONALBAbVINJURY             g     1,000,000
 A
                                                                                                                                          '. GENERAL AGGREGATE              ~.5 2~QQ4~OOO
                                                                                                                                                                         2~OQO,000
                                                                                                         ~                                 ~ PRQDUCT3 - GUMPlOP AGCi ~ S
           GEN'L AGGRE(3ATF LIMIT APPl.IFS PER:
                           PRO          ~ LOC                                                            ~                                                                    S
               POLICY                                                                                                                                                         s
                                                                                                         !                                 ; COMBINED SINGLE LIMIT
           AUTOMOBILE LIABILITY                      (                                                                                        Ea acddant
                                                                                                                                                       _l __._ . . —._             ___        __
                                                                                                                                           ! OUD~LY INJURY (F'er person)      S
               ANY AU7U
               f.LL OWNED             SCIiEDULED      ~               ~                                  ~                                'BODILY INJURY (Per accklent) S                          ._       ..
            __ AUTpS              _   AU70S                                                                                                                                               - --
                                                                                                         I                                 PROPERTY DAMAGE              ~
                                      NON•OWNGD                                                                                            (Per accidentl
               HIREa AUTUS            AUTOS


               UMBR8I.LA 4IpB                                                                            ~                                'EAC1i OCCURRENCE                 $ 5,~~~,Q~~
                                      ~ OCCUR
                                                                      I JUMB100555.01                    ! 12!0112019 t2/01/2020 i AGGkEGATE ~                                S   5,000,000
 S         X EXCESSL~A9                 CLAIMS-MADE,
                                                                                                                                 j Persanal & Adv izijury                  'S 5,aoo,000
               oEo ~C~~,oN $ ~ao,000                ~
                                                                                                                                           iX    WC STATE              H-
                                                                                                                                                                   1 ~TR
     WDRKER9 COMPENSATION                   i                                                                                                                                                           -
     AND BMPLOYER3' LIABILITY                                                                                                                                            $ •OOO,~OO
                                                                                                                                          ~ E.L EACH ACCIDENT ~_~
 Q ANY PROPRIETOR/PA(~7NER/EXECUTIVE Y ~ N                                                               ~ 12!01!2019          ~~~'~~ZQ~Q -       --~--
     UFFlCEWAAEhtOER EXCLUDED?       n MIA                                9223783-79
                                      "'-"'                                                                                  ~            ~ E,L. QISEASE - EA EMPLOYE ~ ,$ _ ~ •~~Q+dOa _
   (Mandatory in NH)                                                                                                                                                    ~ .~ ,a00.,~~~
     If yes, ~escnGeurWer                                                                                                                   E.l. DISEASE - POL.ICY LIMIT $
     DESCRIPTION OF 9PCRATIONS below
   i
   1
                                                                          E170915-01                     i 12(21!2019 ': 72!3.1/2020 Property Schedule                      $ 4,$00,000
 C 'Property Insurance
       i
                                                                                                       space is requiretlj
DESCRIPTION OF QPERAlYONS I LOCATIONS I VEHICLES (Attach ACORD 9Di, AddlNonal Remarks SGiedule,7F more
 Certificate holder is an Additional interest party.




                                                                                                     SkOULO ANY qF THE ABOVE DESCRIBED POLICIES BE CANCEL.L~D BEFORE
                                                                                                     THE EXPIRATION DATE THEREOF, NQTICE WILL BE DELIVERED IN
                                                                                                     ACCgRDANGE WITH THE POLICY PROVISIONS.
                     United States Trustae


                     725 S. Figueroa Street
                     Los Ange{es                                               CA 90017

AGUKU15(LU10I05)                                                                                                      V 18$S-LU7U AGUttU GVKI'UKAiIUN. Ail 1'Ig0[S 1'eS9rvCq.
                                                            The ACORD name and logo are registered marks of ACORD
                                                                                                                                       , ~
                                                                                                        ~                       ~r ~
                                                                                                                                         1
Case 9:19-bk-11573-MB   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30   Desc
                        Main Document     Page 34 of 47




                               EXHIBIT 3
        Case 9:19-bk-11573-MB                       Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                           Desc
                                                    Main Document     Page 35 of 47

South Bay Acceptance Corp.                                                                                                          License No. 1851
                                                                                                                                   Tel:      800-393-2012
PO Box 639299                                                                                                                     Fax:       888-328-6747
Cincinnati, OH 45263-9299                                                                                                Account Type:          Commercial

                                             PREMIUM FINANCE AGREEMENT AND DISCLOSURE STATEMENT                                                  Page 1 of 6
SBAC-FF-1 (11/93)

Subject to the acceptance of this agreement at              PO Box 639299 Cincinnati, OH , by South Bay Acceptance Corp., herein referred to as
"The Finance Company"     the creditor in this transaction, and in consideration of the premium payments to be made by The Finance Company the
undersigned, jointly and severally, promise to pay to The Finance Company at its office in            PO Box 639299 Cincinnati, OH the total of
payments in accordance with the payment schedule shown below.

I NSURED -NAME AND ADDRESS -GIVE ALL NAMES IN POLICIES                           AGENT-NAME AND ADDRESS

HVI CAT CANYON INC                                                               A McNERNEY & ASSOC. INS. SERVICES (7878)
2617 E CLARK AVE.                                                                8300 UTICA AVE., SUITE# 194
SANTA MARIA, CA 93455-5815                                                       RANCHO CUCAMONGA, CA 91730


                                                                                 PHONE: 909-483-9900                     FAX:909-483-9949

Inception    Expiration Policy Prefix/        Type of Coverage      Insurance Company, General Agent &Address                       Premium Details
   Date         Date       Number
                                               COMMERCIAL         MARKEL INTERNATIONAL INS. CO.(MARKEL)      Premium:                                $s~,405.00
12/1/2019     12/1/2020        TBD
                                                 LIABILITY        1821 WALDEN SQUARE #210 SCHAUMBERG, IL   Policy Fee:                                  $50.00
                                                                  60173                                    Broker Fee:                                ~~,000.00
                                                                  CRC(CRC)PO BOX 95236 GRAPEVINE, TX 76099 TaxlStamp:                                  $2,820.96
                                                                                                                        Inspection:                    g~,500.00
                                                                                                                    Total Premium:                   $50,976.40
ADDITIONAL POLICIES CAN BE FOUND ON PAGE 3                                                                          Down Payment:                     $as,013.90
FEDERAL TRUTH-IN-LENDING STATEMENT                                                                                Amount Financed:                   $~oa,962.50

                            FINAtVCE                AMOUNT                 TOTAL OF
  PERCENTAGE                                                                                      YOUR PAYMENT SCHEDULE WILL BE
     ~~                     CHARGE                 FINANCED                PAYMENTS

                                                                    me amount you will               N UMBER OF          AMOUNT OF         WHEN PAYMENTS
The cost of your      The dollar amount        The amount of credit                                  PAYMENTS             PAYMENT             ARE DUE
                                                                    have paid after you
credit as a yearly    the credit will cost     provided to you on   have made all
rate                  you                      your behalf
                                                                    payments as scheduled                  9              $12,054.20                 21st

                                                   $104,962.50           $108,487.80                     FI RST PAY ME NT D UE                       1 /21/2020
      7.99%                $3,525.30
The Amount Financed consists of entirely of the amount of credit that will be paid on your behalf for the policies listed in Schedule of Policies.
Security: You are giving a security interest in the policy(ies) listed here.
Late Charge: See SBAC-FF-2, Item number (6) six.
Prepayment: If you pay off early, you may be entitled to a refund of part of the finance charge. See page SBAC-FF-2 following.
Page SBAC-FF-2 contains the terms of the note and agreement. I agree to all provisions above and on page SBAC-FF-2.
NOTICE: 1. DO NOT SIGN THIS AGREEMENT BEFORE YOU READ IT OR IF IT CONTAINS ANY BLANK SPACE. 2. YOU ARE ENTITLED TO A
COMPLETELY FILLED-IN COPY OF THIS AGREEMENT. 3. UNDER THE LAW, YOU HAVE THE RIGHT TO PAY OFF IN ADVANCE THE FULL
AMOUNT DUE UNDER CERTAIN CONDITIONS TO OBTAIN A PARTIAL REFUND OF THE FINANCE CHARGE. 4. INSURED WARRANTS:(A) TO
HAVE EXECUTED THIS AGREEMENT AND RECEIVED A COPY THEREOF;(B) IF THE INSURED IS A CORPOR,4TI ON, THAT THE UNDERSIGNED
IS AN OFFICER OF SAID CORPORATION AUTHORIZED TO SIGN THIS AGREEMENT;(C) IF nnin                    THE INSURED IS NOTA CORPORATION,
                                                   T~,~ ~ inincoeir~~irn urn~o~i nrno~c~r.iTc          ~ninoonnirc TLJAT IT IC nin~r n nroTno no,
AUTHORIZED INSUREDS) HAVE SIGNED. 5.




Signature-Insured or Duly Authorized Agent                          Date                 Signature-Insured                                       Date
NOTICE: SEE PAGE SBAC-FF-2 FOR ADDITIONAL PROVISIONS SPECIFICALLY INCLUDED IN THE AGREEMENT
                                                                WARRANTY AND AGREEMENT
The undersigned warrants: 1. That the insured received a copy of this agreement. 2. That this agreement evidences a bona fide legal indebtedness.
3. This agreement is without recourse on the Producer unless amended by a duly executed Letter of Responsibility. 4. Producer warrants that the
insurance described above has been ordered by the Insured Buyer, has been placed with the insurance company(ies), the information shown in the
schedule of policies is correct, the cash down payment indicated above has been collected (in good funds) and the Producer has paid or will pay that
down payment plus any funds advanced by The Finance Company to the insurance company(ies) in order to assure that the policy(ies) listed herein
are put into effect on the dates as indicated. 5. If Insured Buyer has not signed the agreement, Producer certifies that he/she has been fully and lawfully
authorized to sign this agreement by and on behalf of Insured Buyer. 6. The undersigned Producer will receive from LENDER $ $0.00
for aiding in administration of premium finance agreement relating to the above premiums.(Quote Q936224.1 )Type: Renewal


                                                    (PRODUCER'S)SIGNATURE AND DATE


                                                                                l~ !„ ~                                            ~                        ~r
         Case 9:19-bk-11573-MB                            Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                                       Desc
                                                          Main Document     Page 36 of 47

                                                                    TERMS AND CONDITIONS                                                                           Page 2 of 6
 Sf3AGFF-2

                                                                                                                                                      the premiums
 WITNESSE"I'H: That in consideration of the payment by the Finance Company to the respective insurance companies,or their agents, of the balance of
                  of           herein before described on page SBAC-FF-I  (which  policies ham been issued and delivered to the Assured at his request), the Assured
 upon the policies insivance
                                                                                                                                                with Finance Chazge
 promises to pay the Finance Company the amount shown in the completed schedule on page SBAC-FF-1 under the caption "Total ofPayments,"
(service charge)thereon as in said Schedule provided; and the Assured agrees with the Finance Company as follows:
                                                                                                                                                                       the policies
 1. The Assured assigns as security for the total amount payable hereunder any and all unearned premiums and dividends which may become payable under
  fi sted on page SBAC-FF-    I .
                                                                                                                                                                      for
2. The Assured hereby irrevocably appoints the Finance Company its attorney-in-fact with full authority to cancel the policies listed on page SBAC-FF-I,
nonpayment.
The insurance companies listed on page SBAC-FF-1 are hereby authorized and directed, upon the request of the Finance Company,to cancel said policies and
                                                                                                                                                                          'Ihe
to pay the Finance Company the unearned or return premiums thereon without proofof default hereunder or breach hereofor of the amount owing herewider.
Assured appoints the Finance       Company   its attorney-in-fact to endorse its name to any check   or draft for all monies that may  become  due from   the insuring
company(ies) and any sum received from an insurance company shall be credited to the balance due hereunder and if there is any excess of at least one dollar($1.00)
                                                                                                                                                                            legal
over the balance due, it should be paid to the Assured. The Assured shall remain liable for any deficiency together with interest thereon at the highest allowable
rate.
                                                                                                                                                                          policy
3. If pol icy is not issued at the time this agreement is executed, the Assured gives the Finance Company authority to fil I in the name of the insuring company,
number and the due date of the first payment.      "Ihe Assured   understands  and agrees that if the actual premiums   are other than as indicated, this agreement  may  be
amended to reflect the actual premiums,amount financed and finance charge, and that the Assured will make an additional down payment, if required, with ten(]0)
days notice thereof.
4.'Ihe Assured agrees that default in payment of any installment hereoffor a period of ten(10)days shall be deemed a default in the contract, and the total amount due
under the contract shall be due and payable. The Assured agrees to pay a reasonable attorney fee not to exceed20%ofthe amount due and payable under this ageement
if it is referred for collection to any attorney not a salaried employee ofthe Finance Company.
5. No waiver by the Finance Company of any default shall be construed as a waiver for any other subsequent default nor impair or affect any rights or for non-payment.
The insurance companies listed on page SBAC-FF-1 are hereby authorized and directed, upon the request of the Finance Company,to cancel said policies and to pay
the
Finance Company the unearned or return premiums thereon without proof of default hereunder or breach hereofor of the amount owing hereunder.'Ihe Assured
appoints the Finance Company its attorney-in-fact to endorse its name to any check or draft for all monies that may become due from the insuring company(ies) and any
sum received from an insurance company shall be credi~ed to the balance due hereunder and if there is any excess of at least one dollar($1.00)oar the balance due, it
should be paid to the Assured. The Assured shall remain liable for any deficiency to~ther with interest thereon at the highest allowable legal rate.
6. Time being the essence of this contract, upon default in any payment hereunder, and such default continuing for ten(10)days,the Assured agrees to pay a
 delinquency and collection charge of 5%ofscheduled payment, but never less than on dollar ($1.00)on each installmem in default. "Ihe Assured understands and
 agrees that default in payment of any installment hereof for a period of ten(]0)days shall be deemed to be a request for cancellation of the policies listed on page
SBAC-FF-1.
7.'Ihe assured will receive a refund credit of part of the finance charge if the assured wluntarily prepays the outstanding debt in full before the last installment due date
according to Section 18629 of the Financial Code.'Ihe assured wil I also recei~ a refund credit of pazt of the finance charge if the maturity of the loan is accelerated for
 any reason according to Section 19642 of the Financial Code.'Ihe methods for computing these refund credits are stated below.
 a)Voluntary Prepayment -
(i)Ifprepayment infull is made during the first three months and 15 days after the earliest insurance policy effective date as shown on the front of the contract, South
 Bay Acceptance corporation will compute a finance charge by multiplying the agreed rate of charge as stated at the end of this Agreement by the unpaid principal
 balances for the numberof days from the eazliest policy effective date to the date of prepayment in full, South Bay Acceptance will apply each payment made by the
 assured first to finance charge then to principal. South Bay Acceptance will then subtract this actual finance charge from the finance charge shown in the finance charge
 box on page 1 of this agreement to obtain a refund credit.
(i i) If prepayment in ful I is made more than three months and 15 days after the earliest insw~ance policy effective date, the refund credit shall be computed by the Rule
 of78s method.
(i ii) All contracts shal I be subject to a minimum Finance charge of$25.00.
(b) Acceleration ofMaturity -
 Ifpayment ofthe unpaid balance of the loan to South Bay Acceptance is accelerated for any reason, South Bay Acceptance Corp. shall make the same refund as if this
 loan contract was paid in full on the date of acceleration. Pazagraph 7(a)states the method ofcomputing the refund or credit. "Ihe unpaid balance remaining after
subtracting the refund or credit shall be treated as the unpaid principal balance. 'Ihe assured agrees to pay South Bay Acceptance Corp. on the unpaid principal balance
 interest computed at the agreed rate ofcharge stated at the end of this Agreement until South Bay Acceptance Corp. is actually paid in ful I.
 8.'Ihe Assured hereby releases and discharges and agrees to hold harmless the Finance Company and each holder hereof, their officers, agents and employees from any
   lability or cause of action by reason of any cancellation, when such cancellation is in conformance with the provisions of the Statutes ofthe State in which contract was
 issued. The Assured agrees that any payment received aftercancellation wfill be applied to reduce the indebtedness and will not reinstate the policy where cancellation
 notice has been mailed by the Finance Company. Finance Company, at its option, may request reinstatement ofthe policies when such payments are received, however
 reinstatement is up to the insurance company,at its sole discretion.
 9. In the event that a payment made by check or draft is returned because ofinsufficient funds to pay it, the Assured agrees to pay the Finance Company a charge of
 fifteen dollars ($15.00)and such amount will be added to the stated amount of the contract and shall become subject to all provisions herein.
  1 0."This contract is subject to approval and acceptance by the Finance Company and if not approved and accepted it is to be promptly returned. Issuing checks for the
 policies listed on page SBAC-FF-I to the agent or insurer or paying a draft will be considered acceptance.
  1 1. This contract may be assigned and the holder or assignee has the same rights as the Finance Company.
  1 2. Please take notice that the Premium Finance Company named on the front of the contract, in consideration of premium advances made or to be made,holds an
 assignment of all unearned premiums on the above described policy, including power of attorney to cancel if Premium Finance Company is not notified within five(5)
 days by Insurance Company. Premium Finance Company assumes that this Notice of Assignment is acceptable and the information on the front of the contract is
 correct.

   The Federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis of sex or marital
   status. The Tederal agency which administers compliance with this law concerning this Premium Finance Company is the Federal Trade
                                Commission, 11000 Wilshire Boulevard, Suite 13209, Los Angeles,CA 90024.

    FOR INFORMATION,CONTACT THE DEPARTMENT OF FINANCIAL INSTITUTIONS STATE OF CALIFORNIA.
                    NOTICE: SEE PAGE SBAC-FF-1 FOR IMPORTANT INFORMATION.




                                                                                         ~ ~~~
      Case 9:19-bk-11573-MB                  Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                               Desc
                                             Main Document     Page 37 of 47
                                                                                                                            Page 3 of 6
SBAC-FF-3
South Bay Acceptance Corp.                                                                            ADDITIONAL POLICIES
                                                                                                                  Tel:   800-393-2012
PO Box 639299                                                                                                    Fax:    888-328-6747
Cincinnati, OH 45263-9299                                                                               Account Type:       Commercial

I NSURED -NAME AND ADDRESS -GIVE ALL NAMES IN POLICIES                 AGENT-NAME AND ADDRESS

HVI CAT CANYON INC                                                     A McNERNEY & ASSOC. INS. SERVICES (7878)
2617 E CLARK AVE.                                                      8300 UTICA AVE., SUITE# 194
SANTA MARIA, CA 93455-5815                                             RANCHO CUCAMONGA, CA 91730


                                                                       PHONE: 909-483-9900              FAX: 909-483-9949

Inception   Expiration Policy Prefix/   Type of Coverage    Insurance Company, General Agent &Address             Premium Details
   Date        Date       Number

12/1/2019   12/1/2020       TBD         EXCESS LIABILITY MARKEL INTERNATIONAL INS. CO.(MARKEL)              Premium:          $25,545.00
                                                         1821 WALDEN SQUARE #210 SCHAUMBERG, IL           Policy Fee:               $50.00
                                                           ~~"~                                           Broker Fee:                 $o.00
                                                           CRC(CRC)PO BOX 95236 GRAPEVINE, TX 76099 TaXIS~I71p:                     $841.44
                                                                                                           Inspection:                $o.00
12/21/2019 12/21/2020                    COMMERCIAL        Lloyds of London (22) 3560 Daventry Lane    Premium:               $2 ,000.00
                                          PROPERTY         Kennesaw, GA 30144                        Policy Fee:               $x,000.00
                                                                                                     Broker Fee:                   $o.00
                                                           WORLDWIDE FACILITIES INC.-IRVINE          Tax/Stamp:                  ~ssa.00
                                                           (WORLDWIDE)725 S. FIGUEROA ST. 19TH FL LO Inspection:               $x,500.00
                                                                                                       Premium:
                                                                                                     Policy Fee:
                                                                                                     Broker Fee:
                                                                                                     TaxlStamp:
                                                                                                     Inspection:
                                                                                                            Premium:
                                                                                                          Policy Fee:
                                                                                                          Broker Fee:
                                                                                                          Tax/Stamp:
                                                                                                          Inspection:
                                                                                                            Premium:
                                                                                                          Policy Fee:
                                                                                                          Broker Fee:
                                                                                                          Tax/Stamp:
                                                                                                          Inspection:
                                                                                                            Premium:
                                                                                                          Policy Fee:
                                                                                                          Broker Fee:
                                                                                                          Tax/Stamp:
                                                                                                          Inspection:
                                                                                                             Premium:
                                                                                                           Policy Fee:
                                                                                                           Broker Fee:
                                                                                                           Tax/Stamp:
                                                                                                           Inspection:
                                                                                                             Premium:
                                                                                                           Policy Fee:
                                                                                                           Broker Fee:
                                                                                                           Tax/Stamp:
                                                                                                           Inspection:
                                                                                                             Premium:
                                                                                                           Policy Fee:
                                                                                                           Broker Fee:
                                                                                                           Tax/Stamp:
                                                                                                           Inspection:
                                                                                                                         Quote Q936224.1
Case 9:19-bk-11573-MB   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30   Desc
                        Main Document     Page 38 of 47




                               EXHIBIT 4
   Case 9:19-bk-11573-MB                    Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                               Desc
                                            Main Document     Page 39 of 47


   HVI CAT CANYON INC.                               Forecast        Forecast      Forecast       Forecast   Forecast        Forecast      6-Week
   WORKINGORAFT 6-Week Cash Flow Forecast             Wcek 21         Week 22       Week 23       Week 24    Week 25         Week 26        TOTAL
   we~xs~ortmy                                       16-Dec-19       23-Dec-19     30-Dec-19      6dan-20    13-Jan-20       20-tan-20
   Beginning Cash Balance                                  -                  -          -              -          -

   Cash Inflows 1.1
   SMV                                                     -                  -          -             -           -            673,139       673,139
   Redu                                                    -                  -          -             -           -             53,361        53,361
   Belrid e                                                -                                                                     40,041        40,041
   Total Cash Inflows                                                                                                           766,541       766,541

   Royalties                                               -                  -          -              -          -            (41,150)      (41,150)
   Escrow Royalties(**)                                                                  -                         -             (7,91A)        7,914)
   Total Net Cash Inflows                                                                                                       717,477       717,477

   Cash outflows
   Operating Expenses
    Payroll Checks                                      76,000               -        76,000           -        76,000              -         228,000
    Payroll Taxes                                                         26,000         -          26,000         -             26,000        78,000
    Garnishment &Child Supports                          1,500               -         1,500           -         1,500              -           4,500
    Surface Rents                                        5,600               -        62,548           -           -                -          68,148
    Consultants                                         15,100               -        15,100           -        15,100              -          45,300
    Phones                                               2,500               -         2,500           -         2,500              -           7,500
    Power PG&E                                         155,000               -           -         183,333         -                -         338,333
    Power SoCalEdison                                      -                 -           -          17,500         -                           17,500
    Waste Management                                       500                         1,500           500       1,500              500         4,500
    Water                                                2,500             2,000       1,500         1,000       2,500            2,000        11,500
    SouthernCalGas                                         150                75         -             -           150               75           450
    Portable Restrooms                                   1,500             1,500         -             -         1,500            1,500         6,000
    Alarms                                                 425               -           -             -           425              -             850
    Cafeteria                                              250               -           -             -           250              -             500
    Copies                                                 250               -           -             -           250              -             500
 9 Chemicals                                            10,000             5,000      10,000         5,000      10,000            5,000        45,000
10 Pumps                                                 5,000            10,000       5,000        10,000       5,000           10,000        45,000
11 Gasoline                                             12,500            12,500      12,500        12,500      12,500           12,500        75,000
12 Transportation                                       22,400               -        26,900        12,000      22,400            4,500        88,200
13 Vacuum Trucks                                        25,000               -        25,000           -        25,000              -          75,000
 14 LCR                                                104,000               -           -             -           -            450,000       554,000
 15 Electricians                                         5,000             5,000       5,000         5,000       5,000            5,000        30,000
 16 Welders                                              5,000             5,000       5,000         5,000       5,000            5,000        30,000
17 Supplies (Belts-Parts, Labor)                         4,000             4,000       4,000         4,000       4,000            4,000        24,000
18 Parts(Compressor, Pfpe, others)                       2,500             5,000       2,500         5,000       2,500            5,000        22,500
19 Clean Chemical towers                                   -                 -         3,000           -         3,000              -           6,000
20 Vehicle maintenance                                   5,000             5,000         -           5,000         -              5,000        20,000
    Drink Water                                            -                 -           -             500         -                -             500
21 Weed abatement                                       10,000            10,000      10,000        10,000      10,000           10,000        60,000
22 Well Analysis                                           -               6,000       6,000         6,000       6,000            6,000        30,000
23 Compliance                                           15,000            10,000      15,000        10,000      15,000           10,000        75,000
24 SBP-APCD                                      I         -                 -        85,000 J         -           -                -          85,000
25 SBP-P&D                                       I         -                 -           -   ]         -           -                -
26 SBP-FD                                                  -                 -           -   I          -          ~                -               -
27 SBP-EHS                                       I         -                 -           -   1          -          -                -               -
    SBP-Tax                                                -                 -           -              -          -                -               -
    OC-Tax                                                 -                 -           -              -          -                -               -
    KC -Tax                                                -                 -           -              -          -                -
28 Escrow-SurfaceRents('*)                                 -                 -         7,500                       -                -           7,500
29 Netherland and Sewell Reserve Report                 25,000            20,000         -             -           -                -          45,000
30 G51 Phase 1 Environmental Study                      46,000               -           -             -           -                -          46,000
31 Backoffice & Administretive                          90,000               -           -          60,000         -                -         150,000
    Total Opereting Expenses                           647,675           127,075     383,048       378,333     227,075          562,075     2,325,281

    Net Opereting Profit                             $ (647,675) $      (127,075) S(383,048)     $ (378,333) $ (227,075) S      155,402     (1,607,804)




                                                                        t~3~                                  ES                   T
Case 9:19-bk-11573-MB                                 Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                                             Desc
                                                      Main Document     Page 40 of 47


 HVI CAT CANYON INC.                                                     Forecast       Forecast        Forecast       Forecast     Forecast      Forecast         6-week
 WORKING GRAFT 6-Week Cash flow Forecast                                  Week 21        Week 22         Week 23       Week 24      Week 25       Week 26           TOTAL
weekstartlng                                                             16-Dec-19      23-Dec-19       30-Dec-19      6-Jan-20     13-Jan-20     20-Jan-20
 Beginning Cash Balance                                                        -                  -            -              -
Total Health and Safety &Deferred Maintenance
Health and Safety
SMV Health and Safety                                                       56,000            16,000       33,000         40,000       12,000                -        157,000
Belridge Health and Safety                                                  20,000             3,000        3,000            -            -               30,000       56,000
Redu Health and Safety                                                      16,000            40,000        1,000         25,000          -               65,000      147,000
  Total Health and Safety                                                   92,000            59,000       37,000         65,000       12,000             95,000      360,000

 Deferred Maintenance                                                       60,000                -            -              -            -                 -         60,000

Total Health and Safety &Deferred Maintenance                              152,000            59,000       37,000         65,000       12,000             95,000      420,000

Bank Charges &fees                                                             100               -            100             -           100                -              300
Insurances                                                          I          -                 -            -            9.8 9          -                             9879
Chapter 11 Trustee and his Professionals                                   131,994           127,544      114,894        118,994       93,994             91,894      679,314
U nsecured Creditor Committee Professionals                                    -                 -         50,000            -         35,000                -         85,000
U.S. Trustee Payment                                                           -                 -         25,000            -            -                  -         25,000
Interest                                                                       -                              -              -            -
Bankru tc Related Ex enses                                                 132,094           127,544      189,994        128,873      129,094          91,894         799,493
Total Cash Outflows                                                        931,769           313,619      610,042        572,207      368,169         748,969       3,544,775

 Net Cash Flow                                                            (931,769)         (313,619)    (610,042)      (572,207)    (368,169)        (31,492)      (2,827,297)

Beginning Cash Balance                                                         -                 -            -              -
Net Cash Flow                                                             (931,769)         (313,619)    (610,042)      (572,207)    (368,169)        (31,492)      (2,827,297)
Net Borrowing/(Pay Down)                                                   931,769           313,619      610,042        572,207      368,169          31,492        2,827,297
Ending Cash Balance                                                             -                -             -              -
Loan Balance                                                             4,342,041         4,655,660    5,265,702      5,837,908    6,206,077       6,237,569       6,237,569

(')Forecast depend on actual delivered barrels and pr(ce
(*") Not approved under Interim Cash Collateral Order


Forecast dependent on actual volume of delivered barrels, price
and gravity adjustments.
The price per barrel is calculated for Santa Maria Valley using
the average price per barrel posted by Chevron, Union 76,
Exxon and Shell for Midway Sunset crude less $5.
The price per barrel for Redu is calculated using the average
price per barrel posted by the same 4 corporations for Buena
Vista crude less $5.75.
The price per barrel for Belridge is calculated using the average
price per barrel posted by the same 4 corporations for Buena
Vista crude less $0.75.
All pricing is subject to adjustments based upon the gravity of
the oil produced. The prior month's revenue fs collected on the
20th of the following month.

In aggregate, monthly royalties are approximately 13% of
production which is approximately 1 month's revenue less the
LCR sh(pments.
Escrow Royalties are based upon an Insider's 2.5%overriding
royalty on 1 month's production which is approximately 1
month's revenue less the LCR shipments.
Surface Rent Sub schedule
Surface Lease Owner:                                                    Amount     Timine
Boisseranc                                                              $ 11,956 Due on the 1st of each month
                                                                                   Due on the 1st of
Buganko                                                                 $ 14,878
                                                                                   the month.
 Medema (1/2) Thomson (1/4)(-McLaughlin (1/4)                           $    7,500 Due on the 1st of each month
(3) Etchandy family members                                             $      -   Lease to be rejected, no amount due
State College, LLC(Evelyn Roper)                                        $    1,581 $1,585133 due on an annual basis -has been paid for 2019.
 Adam Family Trust                                                      $      -   No amount due
 orcutt Fee, LLC                                                        $    5,000 $5,000 due on an annual basis -has been paid for 2019.
 Marianne Friedl                                                        $    3,700 $3,700 due on an annual basis -has been paid for 2019.
 C.M.T LLC                                                              $      100 $100 will be due in January 2020.
 Manfred Sander                                                         $    6,800 Due before the end of October 2019
 E & B Natural Resources                                                $      -   Under review, no amount currently due
 Grundoon, LLC (Firestone)                                              $    7,500 Due on the 1st of each month
 Morganti Ranch                                                         $    5,500 $5,500 on a monthly basis- lease is currently shut-in,no amount due.
 Morganti Ranch                                                         $      -   Under review, no amount currently due
 Morgantl Ranch                                                         $      -   Under review, no amount currently due
 Railroad                                                               $      454 $454 due fn December 2019
(4) Righetti family members                                             $    3,000 $3,000 per quarter, next payment due in December 2020
(3) Judy A. Rogers, Ronald H. Souza, Jr., Michael J. Souza              $      750 $750 due in January 2020




                                                                                           U ~3
   Case 9:19-bk-11573-MB                                 Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                                 Desc
                                                         Main Document     Page 41 of 47


    HVI CAT CANYON INC.                                                  Forecast        Forecast       Forecast       Forecast   Forecast    Forecast    6-Week
    WpRKING DRAFT 6-Week Cash Flow forecast                              Week 21         Week 22         Week 23       Week 24    Week 25     Week 26      TOTAL
                                                                        16-Dec-19       23-Dec-19       30-Dec-19      6-Jan-20   13-Jan-20   20-Jan-20
    Beginning Cash Balance
    Roland and Sandy Miller                                             $      300 $300 due in December 2019
    M ultiple Bradley Lands                                             $          No amount due in Ociober or November 2019
                                                                        $   69,019
    HVI pays the following 3 consultants on a biweekly basis including a $3k increase to William LaFleur and a catch
    u p payment for unpaid amounts due to htm in week 21. In process of potentially engaging another consultant
   [o vet Deferred Maintenance projects for $3k on a bi-weekly basis starting in week 23:
    Name and Description:                                              Amount:
   i)William LaFleur-Landman                                            $    6,000
   ii) Innovative Consulting Solutions -production accountant           $    1,923
   iii) Alliance-Hydro -Geologist                                       S    4,085
   Total Amount due to Consultants                                      S 12,008
6 Amounts include HVI's office line at their East Clarke office and cell phones for all field employees.
7 Per adequate assurance order, $283k deposit due in Weeks 20 and 24 and $155k due prior to the 20th each month
8 Amount due for prior month's power usage.
9 Chemicals used for H25 removal that are critical to production - currently on COD terms with chemicals vendor
10 Pump maintenance and rework costs that are critical to production.
11 HVI makes daily gasoline purchases for the tankers used to haul
   oil and gas production with a weekly run rate of approximately

12 Include 10,000 BBLs of Crude Storage per month and insurance
   and vehicle leasing costs for new trucks.
13 Amount due to 2 new vacuum truck vendors recently employed
   to replace affiliate GTL1
14 Assumes reduced LCR usage at $75 per BBL while the initiatives
   to dehydrate crude are underway.
15 The weekly run rate for electricians is approximately $Sk.
1s The weekly run rate for welders is approximately $Sk.
17 Assumes a weekly run rate of $4k for supplies
18 Assumes a weekly run rate of $Sk for parts
19 Assumes a bi-weekly run rate of $3k for H25 fluid starting week 23
20 Assumes $12-$20kk monthly run rate for the maintenance costs
   for all oil field service vehicles, including rigs.
21
   Weekly run rate for critical safety and fire protection for HVI's
   700+ wells and reduction of Notice of Violation ("NOV")fines.
   Currently understaffed in this area and run rate assumes
   increasing team size from 1 to approximately 2 five man teams.

22 Targeted ongoing wellhead testing of highest production wells to better understand native gravity and water cut.
23 Weekly run rate for critical compliance requirements such as
   SPC ("Spill Prevention and Countermeasure") plans and APCD
   ("Air Pollution and Control District") plans that need to be
   submitted before year-end to mitigate future fines and
    penalties from regulatory bodies.
2a PAID IN WEEK 19-Passed due post-petition Permit to Operate
   ("PTO")fees from the APCD for the following 13 HVI leases,
   excluding 1 lease quitclaimed to an insider. The following is
   subject to revision if additional permit fees for quitclaimed
    leases to Insiders are identified:
      acilit                                                         Fee
    Armelin lease PTO No.07775 - RS                                  S     7,895
    Battles Lease PTO No.08219 - Rll                                 $     7,323
    Bradley Lands/Bradely Consolidated Lease PTO No.07053 - Rll $ 41,123
    Continental Lease PTO No.08222 - R11                             $     5,425
    Cross Development Lease PTO No. 08863 - R9                       $       458
    East Valley Farms Lease PTO No.08864 - R9                        $       458
    Fullerton Lease PTO No. 08868 - R13                              $     7,551
   Jim Hopkins Lease PTO No. 09310 - RS                              $ 13,796
    Lakeview Gas Plant PTO No. 10108 - R8                            $ 38,032
    Lakeview Lease PTO No. 10096 - RS                                $     7,385
    Los Flores PTO No.07307 - R12                                    $ 16,074
    McKenzie Lease PTO No. 10079 - R8                                $       458
    Olean Lease PTO No. 10080 - R8                                   $       458
   Total due for APCD PTOs                                           $ 146,436
    Excluded PTO fee due to a quitclaimed lease to an insider.
   Golco Lease PTO No. 10078 - RS                                    $     4,679
25 PAID IN WEEK 19 -Amount is based upon the following County
   of Santa Barbara Planning and Development post-petition
   facility and lease Inspection fees. SubJect to revision if
   additional permit fees for quitclaimed leases to Insiders are
    identified:




                                                                                              V ~~
     Case 9:19-bk-11573-MB                                Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                           Desc
                                                          Main Document     Page 42 of 47


                                                                       I    Forecast      Forecast    Forecast    Forecast   Forecast    Forecast    6-Week
     HVI CAT CANYON INC.
                                                                             Week 21       Week 22    Week 23     Week 24    Week 25     Week 26      TOTAL
     WORKING bHAFT 6-Week Cash Flow Forecast
     Neek,ro,~mo                                                            i6-Dec-19     23-Dec-19   i0-Dec-19   6-Jan-20   13-Jan-20   20-Jan-20
     Beginning Cash Balance                                                        -
     Account Number/Permit ID Number:                                      Amount:
     Permit ID N 19ACB-00000-00914 for 500 post-petition un-               $ 110,452
     inspected facilities
     19ACT-00880                                                           $     210
     19ACT-00922                                                           $   6,560
     19ACT-00920                                                           $      10
     19ACT•00914                                                           5     350
     19ACT•00921                                                           $   6,280
     19ACT-00926                                                           $ 12,640
     19ACT-00928                                                           $   9,032
     19ACT-00938                                                           $     108
     19ACT-00930                                                           $      10
     19ACT-00932                                                           $      10
     19ACT-00934                                                           $     108
     19ACT-00936                                                           $     108
     19ACT-00887                                                           $     262
     19ACT-00878                                                           $     420
     19ACT-00877                                                           $     210
     19ACT-00879                                                           $     210
     19ACT-00881                                                           5     lla
     19ACT-00924                                                           $ 12,640
     Total due to P&D for Inspection fees                                  $ 159,843
Z6
     PAID IN WEEK 19 -Amount is based upon the following Santa
     Barbara County Fire Department Post-Petition California Fire
     Code Inspection Permit Fees. Subject to revision if permits for
     additional quitclaimed leases to insiders are identified:

   Site                                                                     mo
   Battles                                                                 $      1,370
   Blochman                                                                $      1,370
   Bell Gas Compressor                                                     $      1,370
   Bell Lease                                                              $      1,370
   Casmalia/Morganti                                                       $      1,370
   Chamberlin B                                                            $      1,370
   Chamberlin                                                              $      1,370
   Davis B                                                                 $      1,370
   Davis                                                                   $      1,370
   Fullerton Lease                                                         $      1,370
   Jim Hopkins                                                             $      1,370
   Los Flores                                                              5      1,370
   Total due for Fire Department CFC Permits                               5     16,440
27 PAID IN WEEK 19 -Per Docket H30S, Declaration of James Ray,
   California Unified Program Agency Supervisor for the Santa
   Barbara County Environmental Health Services ("EHS"),
   amounts due for the following San[a Barbara Post-petition
   Environmental Health Services Permit Fees -originallyforecast
   to be distributed in week 2
   P rm' I                                                          Permit Fee for 2020:
   FA0010063                                                        $     1,857
   FA0010325                                                        $       555
   FA0010326                                                        $       555
   FA0011176                                                         S      555
   FA0011177                                                         S      555
   FA0012015                                                         S      555
   FA0012328                                                        $       555
   FA0012329                                                        $       555
   FA0012330                                                        $       555
   FA0012495                                                        $       555
   FA0013065                                                         $      555
   FA0013112                                                         S      555
   FA0013113                                                         $      555
   FA0013114                                                        $       555
   FA0013136                                                         $      555
   FA0015899                                                        $       848
   Total amount due for EHS permits                                 $ 10,475
28 Rent due on HVI East Clarke office -not approved under Interim Cash Collateral Order
29
   Chapter 11 Trustee negotiated a progress payment plan with
   Netherland &Sewell fora 2019 Reserve Report. The $100-
   $120ktotal fee can be paid on weekly basis for $25k a week.

3o Phase 1 Environmental Study per Credit Agreement forecasted to be completed in week 21.




                                                                                                G 35
     Case 9:19-bk-11573-MB                                Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                                                 Desc
                                                          Main Document     Page 43 of 47


                                                                         Forecast         Forecast       Forecast         Forecast     Forecast        Forecast           6-Week
     HVI CAT CANYON INC.
                                                                          Week 21         Week 22         Week 23         Week 24      Week 25         Week 26             TOTAL
     WORKING DRAFJ'6-Week Cash Flow Forecast
     week starting                                                       16-Dec-19       23-Dec•19       30-Dec-19        6-tan-20     13-Jan-20       20-Jan-20
     Beginning Cash Balance                                                         -              -              -               -        _____-
31   CGI will begin providing Backoffice support and this line item includes deposits and monthly dues per their contract.
32   13- weeks of Health and Safety Projects as defined in the 13-week health and safety budget. Week 1 of that budget is reforecast to begin in week 19
33   Deferred Maintenance projects to Dehydrate crude at3leases
                                                                                                                                                                  insurance plans.
34   Sill waiting for confirmation on pricing for insurance on leased vehicles but the amount in week 24 represents the first installment of the HVI only renewed
35   Forecasted Fees for the Unsecured Creditors Committee Professionals in December is $SOk and $35k a month going forward.
36   The Interest Rate for this or[ion of the DIP facilit is still being determined




                                                                                                     "..d C) l/
      Case 9:19-bk-11573-MB                   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                      Desc
                                              Main Document     Page 44 of 47




                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): TRUSTEE'S NOTICE OF MOTION AND MOTION FOR
ORDER AUTHORIZING AND APPROVING INSURANCE PREMIUM FINANCE AGREEMENT; MEMORANDUM OF
POINTS AND AUTHORITIES DECLARATION OF MICHAEL A. MCCONNELL AND REQUEST FOR JUDICIAL NOTICE IN
SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On December 24,
2019 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                      D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On December 24, 2019 , I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes
a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                      D Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on December 24, 2019 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                       ❑ Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


                                                                                                           ~~~       ~~..
 December 24, 2019                       Beverly Lew
 Date                                    Printed Name                                          Sign ure




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

Jz~ne 20/2                                                                                        F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                       Desc
                                              Main Document     Page 45 of 47
                                              ADDITIONAL SERVICE INFORMATION (if needed):


1. S~RV~D BY THE COURT VIA NOTICE OF ELECTRONIC FILING("NSF"
William C Beall on behalf of Creditor GLR, LLC
will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission
mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhlip.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife
AIex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
AIex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party
dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee
brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF
gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC
kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.
Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company
b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney banning, Gill, Israel &Krasnoff, LLP
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Trustee Michael Authur McConnell (TR)
eisrael@DanningGill.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig Izakelian on behalf of Creditor GIT, Inc.
razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.
akatz@lockelord.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                       Desc
                                              Main Document     Page 46 of 47

John C Keith on behalf of Creditor California State Lands Commission
john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company
jkim@friedmanspring.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Michael Authur McConnell (TR)
Michael.mcconnell@kellyhart.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch
bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Todd C. Ringstad on behalf of Interested Party Interested Party
Becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

Sonia Singh on behalf of Trustee Michael Authur McConnell (TR)
ssingh@DanningGill.com, danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.
dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch
jtaylor@omm.com

John N Tedford, IV on behalf of Trustee Michael Authur McConnell (TR)
jtedford@DanningGill.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF
bankruptcy@co.kern.ca.us
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 661 Filed 12/24/19 Entered 12/24/19 11:45:30                                       Desc
                                              Main Document     Page 47 of 47

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector
bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust
Ishertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF
wwinfield@calattys.com, scuevas@calattys.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFlnbox@epigsystems.com

Aaron E de Leest on behalf of Trustee Michael Authur McConnell (TR)
adeleest@DanningGill.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com

2. SERVED BY U.S. MAIL

Debtor                                           Debtor                                            Brian Fittipaldi, Esq.
HVI Cat Canyon, Inc.                             HVI Cat Canyon,lnc.                               Office of the United States Trustee
c/o Capitol Corporate Services, Inc.             630 Fifth Avenue, Suite 2410                      1415 State Street, Ste 148
36 S. 18th Avenue, Suite D                       New York, NY 10111                                Santa Barbara, CA 93101-2511
Brighton, CO 80601

Leon J. Page, County Counsel                     Margo A. Raison, County Counsel                    Kern County Treasurer Tax Collector
Office of the Orange County Counsel              Kern County Counsel                                1 115 Truxtun Avenue, 2nd Floor
10 Civic Center Plaza                            1 115 Truxtun Ave, 4th Floor                       Bakersfield, CA 93301-4639
Suite 407                                        Bakersfield, CA 93301-4617
Santa Ana, CA 92702

Atty. for California Asphalt Production,         California State Controller Tax                   Northern California Collection Service,
Inc. and GTL1, LLC                               Administration Section                            Inc.
Susan M. Whalen, Esq.                            Richard J. Chivaro, Chief Counsel for             Steven D. Cribb, In-House Counsel
The Law Offices of Susan M. Whalen               California State Controller                       Lawrence H. Cassidy, Agent for Service
2806 Alta Street, PO Box 938                     300 Capitol Mall, Suite 1850                      of Process
Los Olivos, CA 93441                             Sacramento, CA 95814                              700 Leisure Lane
                                                                                                   Sacramento, CA 95815

The Honorable Martin R. Barash
U.S. Bankruptcy Court
21041 Burbank Blvd., Suite 342
Woodland Hills, CA 91367




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
